Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 1 of 99 Page ID #:3687


     1   ROBERT M. YASPAN (SBN 51867)
         JOSEPH G. McCARTY (SBN 151020)
     2   DEBRA R. BRAND (SBN 162285)
         LAW OFFICES OF ROBERT M. YASPAN
     3   21700 Oxnard Street, Suite 1750
         Woodland Hills, California 91367
     4   Telephone: (818) 905-7711
         Facsimile: (818) 501-7711
     5
         Attorneys for Plaintiff
     6   REKO HOLDINGS, LLC.
     7

     8                      UNITED STATES DISTRICT COURT
     9       CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
    10

    11   REKO HOLDINGS, LLC,                     )
                                                 )   CASE NO.: 2:18-cv-07401-GW-FFM
    12               Plaintiff,                  )
               v.                                )   [Assigned to the Hon. George H. Wu,
    13                                                Courtroom 9D]
                                                 )
    14   AMP GROUP HOLDINGS, INC., a             )
         Delaware corporation; PAUL              )   THIRD AMENDED COMPLAINT FOR:
    15                                               1. CONVERSION
         KOZLOV; GSS GROUP LLC, a                )
    16   California limited liability company;   )   2. CONVERSION
         SAPA GROUP, LLC, a California           )   3. UNJUST ENRICHMENT
    17                                               4. VIOLATION OF CALIFORNIA
         limited liability company; GARY         )
    18   SHIRINYAN; IIEVGENIA SAPA               )   PENAL CODE § 496
         aka EVGENIA SAPA aka                    )   5. NEGLIGENCE
    19                                               6. AIDING AND ABETTING
         LEVGENIA SAPA; VLADIMIR                 )
    20   HANIN, HJK TRADE, INC., a               )   CONSPIRACY
         California corporation; HOVIK           )   7. NEGLIGENCE
    21                                               8. FRAUD
         KOSTANDYAN; CITIBANK, N.A.;             )
    22   JPMORGAN CHASE BANK, N.A.;              )   9. BREACH OF CONTRACT
         WELLS FARGO BANK, N.A.;                 )   10. BREACH OF FIDUCIARY DUTY
    23                                               11. CONSPIRACY
         GALINA VAYNTER; VADIM                   )
    24   VAYNTER aka AVADY                       )   12. VIOLATION OF FEDERAL CIVIL
         VAYNTER; GV GLOBAL                      )   RICO STATUTE
    25
         COMMUNICATIONS, INC., a                 )   13. RICO CONSPIRACY
    26   California corporation; DIRECT          )   14. ACCOUNTING
         COMMUNICATIONS, INC., a                 )   15. FOR UNLAWFUL, FRAUDULENT
    27
         California corporation; REGINA          )   & UNFAIR BUSINESS PRACTICES
                                                     [CALIFORNIA BUSINESS &
    28
                                                     1
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 2 of 99 Page ID #:3688


     1   KATS; ARTHUR KATS; LEGACY              )       PROFESSIONS CODE §§ 17200, ET
     2   RESOURCES GROUP, INC., an              )   SEQ.];
         unknown business entity; YITZHAK       )   16. DECLARATORY RELIEF
     3   KLEYMAN, and DOES 1 - 100,             )   17. INJUNCTION
     4
         inclusive,                             )
                    Defendants.                 )   DEMAND FOR A JURY TRIAL
     5                                          )
                                                )
     6
                                                )
                                                    Judge:    Hon. George H. Wu
     7                                          )
     8

     9         Plaintiff Reko Holdings, LLC (“REKO”, “Reko” or “Plaintiff”) complains
    10
         and alleges in this Second Amended Complaint (“SAC”) as follows:
    11
                                          THE PARTIES
    12

    13         1.     Plaintiff is a limited liability company formed and existing under the
    14
         laws of the State of Nevada. The first manager of REKO was Defendant Regina
    15
         Kats (“REGINA”). She was the sole manager from its inception through January
    16

    17   26, 2018 when she resigned pursuant to a written letter of resignation.
    18
               2.     Robert M. Yaspan (“RMY”) then became the sole manager of
    19
         REKO. RMY is still the sole manager. Since RMY’s appointment he has, at the
    20

    21   direction of the owner, instituted an investigation of REKO’s business affairs.
    22   One of the results of that investigation is this SAC which is an amendment to the
    23
         original allegations found in the original complaint and the First Amended
    24

    25   Complaint (“FAC”).
    26         3.     Neither REGINA nor RMY are or were a member of REKO and have
    27
         never held any beneficial, legal or equitable interest in and to the assets of REKO.
    28
                                                    2
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 3 of 99 Page ID #:3689


     1   Nor has any defendant named in this action.
     2
               4.     Plaintiff is informed and believes, and on that basis alleges, that at all
     3

     4
         times herein mentioned, Defendant Galina Vaynter (“GALINA”) was and is an

     5   individual, residing in the County of Los Angeles, State of California.
     6
               5.     Plaintiff is informed and believes, and on that basis alleges, that at all
     7
         times herein mentioned, Defendant Vadim Vaynter aka Avady Vaynter
     8

     9   (“VADIM”) was and is an individual, residing in the County of Los Angeles, State
    10
         of California.
    11
               6.     Plaintiff is informed and believes, and on that basis alleges, that at all
    12

    13   times herein mentioned, GALINA and VADIM have been married. Together
    14
         GALINA and VADIM will be referred to as the “VAYNTERS”.
    15
               7.     Plaintiff is informed and believes, and on that basis alleges, that at all
    16

    17   times herein mentioned, Defendant REGINA was and is an individual, residing in
    18   the County of Los Angeles, State of California.
    19
               8.     Plaintiff is informed and believes, and on that basis alleges, that at all
    20

    21   times herein mentioned, Defendant, Arthur Kats (“ARTHUR”) was and is an
    22   individual, residing in the County of Los Angeles, State of California.
    23
               9.     Plaintiff is informed and believes, and on that basis alleges, that
    24

    25   REGINA was and is the daughter of VADIM and GALINA.
    26         10.    Plaintiff is informed and believes, and on that basis alleges, that
    27
         ARTHUR and REGINA are, and have been, married at all relevant times.
    28
                                                   3
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 4 of 99 Page ID #:3690


     1         11.    Plaintiff is informed and believes, and on that basis alleges, non-party
     2
         Gopher Protocol, Inc. (“Gopher”) is a corporation formed under the laws of the
     3

     4
         State of Nevada. Gopher’s stock is publicly traded and certain evidences of

     5   ownership in Gopher (i.e., paper stock certificates) are the subject of many of the
     6
         allegations in this SAC. Each of such paper stock certificates issued by Gopher is
     7
         identified by a unique number.
     8

     9         12.    Plaintiff is informed and believes, and on that basis alleges,
    10
         Defendant Direct Communications Inc. (“DCI”) was, and is, a corporation
    11
         existing under the laws of the State of California and doing business in the County
    12

    13   of Los Angeles. Plaintiff is informed and believes, and on that basis alleges, that
    14
         VADIM owns, and for all relevant time periods has owned, all of DCI. However,
    15
         all of the Gopher stock now or previously owned by DCI in the total original
    16

    17   amount of approximately 9,200 Series D preferred shares (which were converted
    18   originally to 9,200,000 common shares (the “DCI Shares”) are held in trust for
    19
         REKO’s benefit and DCI does not own any Gopher stock for its own account.
    20

    21         13.    Plaintiff is informed and believes, and on that basis alleges,
    22   Defendant GV Global Communications Inc. (“GV”) was, and is, a suspended
    23
         corporation existing under the laws of the State of California and doing business
    24

    25   in the County of Los Angeles. Plaintiff is informed and believes and thereupon
    26   alleges that the VAYNTERS directly or indirectly own or control GV. VADIM is
    27
         the agent for service of process for GV.
    28
                                                    4
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 5 of 99 Page ID #:3691


     1         14.    Plaintiff is informed and believes, and on that basis alleges, that
     2
         Defendant Legacy Resources Group, Inc. (“LEGACY”) is an entity of unknown
     3

     4
         formation - formed and existing under an unknown jurisdiction, having a principal

     5   place of business at Los Angeles. Plaintiff is informed and believes and thereupon
     6
         alleges that the VAYNTERS directly or indirectly own or control LEGACY.
     7
               15.    Plaintiff is informed and believes, and on that basis alleges, that there
     8

     9   exists, and at all times herein mentioned there existed, a unity of interest in
    10
         ownership between defendants DCI and ARTHUR, the VAYNTERS and DOES
    11
         36-45 such that individuality and separateness between defendants DCI and
    12

    13   ARTHUR, the VAYNTERS and DOES 36-45 has ceased, and that DCI is the alter
    14
         ego of ARTHUR, the VAYNTERS and DOES 36-45 in that:
    15
               A.     DCI is, and at all times herein mentioned was, a mere shell and sham
    16

    17   without capital, assets or stock. DCI was conceived, intended and used by
    18   ARTHUR, the VAYNTERS and DOES 36-45 as a device to avoid individual
    19
         liability and for the purpose of substituting a financially insolvent corporation in
    20

    21   the place of ARTHUR, the VAYNTERS and DOES 36-45. DCI is, and at all
    22   times herein mentioned was, so inadequately capitalized that, compared with the
    23
         business to be done by DCI, and the risks of loss attendant thereto, its
    24

    25   capitalization was illusory.
    26         B.     ARTHUR, the VAYNTERS and DOES 36-45 completely controlled,
    27
         dominated, managed and operated DCI, the business of DCI was carried out
    28
                                                    5
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 6 of 99 Page ID #:3692


     1   without the holding of directors’ or shareholders’ meetings, no records or minutes
     2
         of any corporate proceeding were maintained, and ARTHUR, the VAYNTERS
     3

     4
         and DOES 36-45 entered into personal transactions with DCI.

     5         C.     Adherence to the fiction of the separate existence of DCI as an entity
     6
         distinct from ARTHUR, the VAYNTERS and DOES 36-45 would permit the
     7
         abuse of the corporate privilege and would sanction fraud.
     8

     9         16.    Plaintiff is informed and believes, and on that basis alleges, that there
    10
         exists, and at all times herein mentioned there existed, a unity of interest in
    11
         ownership between defendants GV and LEGACY and the VAYNTERS and
    12

    13   DOES 46-60 and such that individuality and separateness between defendants GV
    14
         and LEGACY and the VAYNTERS and DOES 46-60 has ceased, and that GV
    15
         and LEGACY are the alter egos of the VAYNTERS and DOES 46-60 in that:
    16

    17         A.     GV and LEGACY are, and at all times herein mentioned was, mere
    18   shells and a sham without capital, assets or stock. GV and LEGACY were
    19
         conceived, intended and used by the VAYNTERS and DOES 46-60 as a device to
    20

    21   avoid individual liability and for the purpose of substituting a financially insolvent
    22   corporation in the place of the VAYNTERS and DOES 46-60. GV and LEGACY
    23
         are, and at all times herein mentioned were, so inadequately capitalized that,
    24

    25   compared with the business to be done by GV and LEGACY, and the risks of loss
    26   attendant thereto, its capitalization was illusory.
    27
               B.     The VAYNTERS and DOES 46-60 completely controlled,
    28
                                                    6
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 7 of 99 Page ID #:3693


     1   dominated, managed and operated GV and LEGACY, the business of GV and
     2
         LEGACY were carried out without the holding of directors’ or shareholders’
     3

     4
         meetings, no records or minutes of any corporate proceeding were maintained, and

     5   the VAYNTERS and DOES 46-60 entered into personal transactions with GV and
     6
         LEGACY.
     7
               C.     Adherence to the fiction of the separate existence of GV and
     8

     9   LEGACY as an entity distinct from the VAYNTERS and DOES 46-60 would
    10
         permit the abuse of the corporate privilege and would sanction fraud.
    11
               17.    Plaintiff is informed and believes, and on that basis alleges, that
    12

    13   Defendant Yitzhak Kleyman (“KLEYMAN”) has been a resident of the State of
    14
         Israel and has at all times herein relevant conducted business, issued checks,
    15
         maintained bank accounts, and received monies and property in the City and
    16

    17   County of Los Angeles. Plaintiff is informed and believes and thereupon alleges
    18   that the VAYNTERS at all relevant times directly or indirectly own or control
    19
         KLEYMAN’s alleged interests in Gopher stock, if any, and in the bank accounts
    20

    21   allegedly in KLEYMAN’s name located in banks in Los Angeles. Plaintiff is
    22   informed and believes and thereupon alleges that the VAYNTERS may have
    23
         forged KLEYMAN’s name, without KLEYMAN’s permission, on certain
    24

    25   evidences of transfer by which the Plaintiff and DCI (which held certain assets in
    26   trust for Plaintiff) deprived REKO of its assets. Plaintiff is informed and believes
    27
         and thereupon alleges that KLEYMAN consented to certain of VAYNTERS’
    28
                                                   7
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 8 of 99 Page ID #:3694


     1   illegal actions.
     2
                18.    Plaintiff is informed and believes, and on that basis alleges, that at all
     3

     4
         times herein mentioned, Defendant Vladimir Hanin (“HANIN”) was and is an

     5   individual, residing in the County of Los Angeles, State of California.
     6
                19.    Plaintiff is informed and believes, and on that basis alleges,
     7
         Defendant HJK Trade, Inc. (“HJK”) was, and is, a corporation existing under the
     8

     9   laws of the State of California and doing business in the County of Los Angeles.
    10
                20.    Plaintiff is informed and believes, and on that basis alleges, that at all
    11
         times herein mentioned, Defendant Hovik Kostandyan (“HOVIK”) was and is an
    12

    13   individual, residing in the County of Los Angeles, State of California. Plaintiff is
    14
         informed and believes, and on that basis alleges, that at all times herein
    15
         mentioned, HOVIK is listed as a director of HJK.
    16

    17          21.    Plaintiff is informed and believes, and on that basis alleges, that there
    18   exists, and at all times herein mentioned there existed, a unity of interest in
    19
         ownership between defendants HJK and HOVIK and DOES 1 through 10 such
    20

    21   that individuality and separateness between defendants HJK and HOVIK and
    22   DOES 1 through 10 has ceased, and that HJK is the alter ego of HOVIK and
    23
         DOES 1 through 10 in that:
    24

    25          A.     HJK is, and at all times herein mentioned was, a mere shell and sham
    26   without capital, assets or stock. HJK was conceived, intended and used by
    27
         HOVIK and DOES 1 through 10 as a device to avoid individual liability and for
    28
                                                    8
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 9 of 99 Page ID #:3695


     1   the purpose of substituting a financially insolvent corporation in the place of
     2
         HOVIK and DOES 1 through 10. HJK is, and at all times herein mentioned was,
     3

     4
         so inadequately capitalized that, compared with the business to be done by HJK,

     5   and the risks of loss attendant thereto, its capitalization was illusory.
     6
               B.     HOVIK and DOES 1 through 10 completely controlled, dominated,
     7
         managed and operated HJK, the business of HJK was carried out without the
     8

     9   holding of directors’ or shareholders’ meetings, no records or minutes of any
    10
         corporate proceeding were maintained, and HOVIK and DOES 1 through 10
    11
         entered into personal transactions with HJK.
    12

    13         C.     Adherence to the fiction of the separate existence of HJK as an entity
    14
         distinct from HOVIK and DOES 1 through 10 would permit the abuse of the
    15
         corporate privilege and would sanction fraud.
    16

    17         22.    Plaintiff is informed and believes, and on that basis alleges, that at all
    18   times herein mentioned, Defendant Gary Shirinyan (“GARY”) was and is an
    19
         individual, residing in the County of Los Angeles, State of California.
    20

    21         23.    Plaintiff is informed and believes, and on that basis alleges, at all
    22   times herein mentioned, Defendant Iievgenia Sapa aka Evgenia Sapa aka
    23
         Levgenia Sapa (“SAPA”) was and is an individual, residing in the County of Los
    24

    25   Angeles, State of California.
    26         24.    Plaintiff is informed and believes, and on that basis alleges, that at all
    27
         times herein mentioned, GARY and SAPA have either been married, or have had
    28
                                                    9
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 10 of 99 Page ID #:3696


      1   some other type of intimate personal relationship.
      2
                25.    Plaintiff is informed and believes, and on that basis alleges,
      3

      4
          Defendant GSS Group LLC (“GSS”) was, and is, a limited liability company

      5   existing under the laws of the State of California and doing business in the County
      6
          of Los Angeles. Plaintiff is informed and believes, and on that basis alleges, that
      7
          at all times herein mentioned, GARY is listed as a manager of GSS.
      8

      9         26.    Plaintiff is informed and believes, and on that basis alleges, that there
     10
          exists, and at all times herein mentioned there existed, a unity of interest in
     11
          ownership between defendants GSS and GARY and DOES 11 through 20 such
     12

     13   that individuality and separateness between defendants GSS and GARY and
     14
          DOES 11 through 20 has ceased, and that GSS is the alter ego of GARY and
     15
          DOES 11 through 20 in that:
     16

     17         A.     GSS is, and at all times herein mentioned was, a mere shell and sham
     18   without capital, assets or stock. GSS was conceived, intended and used by GARY
     19
          and DOES 11 through 20 as a device to avoid individual liability and for the
     20

     21   purpose of substituting a financially insolvent corporation in the place of GARY
     22   and DOES 11 through 20. GSS is, and at all times herein mentioned was, so
     23
          inadequately capitalized that, compared with the business to be done by GSS, and
     24

     25   the risks of loss attendant thereto, its capitalization was illusory.
     26         B.     GARY and DOES 11 through 20 completely controlled, dominated,
     27
          managed and operated GSS, the business of GSS was carried out without the
     28
                                                     10
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 11 of 99 Page ID #:3697


      1   holding of directors’ or shareholders’ meetings, no records or minutes of any
      2
          corporate proceeding were maintained, and GARY and DOES 11 through 20
      3

      4
          entered into personal transactions with GSS.

      5         C.     Adherence to the fiction of the separate existence of GSS as an entity
      6
          distinct from GARY and DOES 11 through 20 would permit the abuse of the
      7
          corporate privilege and would sanction fraud.
      8

      9         27.    Plaintiff is informed and believes, and on that basis alleges,
     10
          Defendant SAPA GROUP LLC (“SG”) was, and is, a limited liability company
     11
          existing under the laws of the State of California and doing business in the County
     12

     13   of Los Angeles. Plaintiff is informed and believes and thereupon alleges that at all
     14
          relevant times SG was owned, directed and controlled by GARY and SAPA.
     15
                28.    Plaintiff is informed and believes, and on that basis alleges, that there
     16

     17   exists, and at all times herein mentioned there existed, a unity of interest in
     18   ownership between defendants SG and GARY, SAPA and DOES 21 through 30
     19
          such that individuality and separateness between defendants SG and GARY,
     20

     21   SAPA and DOES 21 through 30 has ceased, and that GSS is the alter ego of
     22   GARY, SAPA and DOES 21 through 30 in that:
     23
                A.     SG is, and at all times herein mentioned was, a mere shell and sham
     24

     25   without capital, assets or stock. SG was conceived, intended and used by GARY,
     26   SAPA and DOES 21 through 30 as a device to avoid individual liability and for
     27
          the purpose of substituting a financially insolvent corporation in the place of
     28
                                                    11
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 12 of 99 Page ID #:3698


      1   GARY, SAPA and DOES 21 through 30. SG is, and at all times herein mentioned
      2
          was, so inadequately capitalized that, compared with the business to be done by
      3

      4
          SG, and the risks of loss attendant thereto, its capitalization was illusory.

      5         B.     GARY, SAPA and DOES 21 through 30 completely controlled,
      6
          dominated, managed and operated SG, the business of SG was carried out without
      7
          the holding of directors’ or shareholders’ meetings, no records or minutes of any
      8

      9   corporate proceeding were maintained, and GARY, SAPA and DOES 21 through
     10
          30 entered into personal transactions with SG.
     11
                C.     Adherence to the fiction of the separate existence of SG as an entity
     12

     13   distinct from GARY, SAPA and DOES 21 through 30 would permit the abuse of
     14
          the corporate privilege and would sanction fraud.
     15
                29.    Plaintiff is informed and believes, and on that basis alleges, that
     16

     17   Defendant AMP Group Holdings, Inc. (“AMP”) was, and is, a corporation
     18   existing under the laws of the State of Delaware and doing business in the County
     19
          of Los Angeles.
     20

     21         30.    Plaintiff is informed and believes, and on that basis alleges, that at all
     22   times herein mentioned, Defendant Paul Kozlov (“KOZLOV”) was and is an
     23
          individual, residing in the County of Los Angeles, State of California. Plaintiff is
     24

     25   informed and believes, and on that basis alleges, that at all times herein
     26   mentioned, KOZLOV is listed as a manager of AMP.
     27
                31.    Plaintiff is informed and believes, and on that basis alleges, that there
     28
                                                    12
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 13 of 99 Page ID #:3699


      1   exists, and at all times herein mentioned there existed, a unity of interest in
      2
          ownership between defendants AMP and KOZLOV and DOES 31 through 35
      3

      4
          such that individuality and separateness between defendants AMP and KOZLOV

      5   and DOES 31 through 35 has ceased, and that AMP is the alter ego of KOZLOV
      6
          and DOES 31 through 35 in that:
      7
                A.     AMP is, and at all times herein mentioned was, a mere shell and
      8

      9   sham without capital, assets or stock. AMP was conceived, intended and used by
     10
          KOZLOV and DOES 31 through 30 as a device to avoid individual liability and
     11
          for the purpose of substituting a financially insolvent corporation in the place of
     12

     13   KOZLOV and DOES 31 through 35. AMP is, and at all times herein mentioned
     14
          was, so inadequately capitalized that, compared with the business to be done by
     15
          SG, and the risks of loss attendant thereto, its capitalization was illusory.
     16

     17         B.     KOZLOV and DOES 31 through 35 completely controlled,
     18   dominated, managed and operated AMP, the business of AMP was carried out
     19
          without the holding of directors’ or shareholders’ meetings, no records or minutes
     20

     21   of any corporate proceeding were maintained, and KOZLOV and DOES 31
     22   through 35 entered into personal transactions with AMP.
     23
                C.     Adherence to the fiction of the separate existence of AMP as an
     24

     25   entity distinct from KOZLOV and DOES 31 through 35 would permit the abuse of
     26   the corporate privilege and would sanction fraud.
     27
                32.    Plaintiff is informed and believes, and on that basis alleges,
     28
                                                    13
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 14 of 99 Page ID #:3700


      1   Defendant Wells Fargo Bank, N.A. (“Wells Fargo”), is an interstate federally
      2
          regulated banking institution, licensed to do business in the State of California
      3

      4
          with offices throughout the State of California, and in Los Angeles County.

      5         33.    Plaintiff is informed and believes, and on that basis alleges,
      6
          Defendant Citibank, N.A. (“Citibank”), is an interstate federally regulated banking
      7
          institution, licensed to do business in the State of California with offices
      8

      9   throughout the State of California, and in Los Angeles County.
     10
                34.    Plaintiff is informed and believes, and on that basis alleges,
     11
          Defendant JPMorgan Chase Bank, N.A. (“Chase”), is an interstate federally
     12

     13   regulated banking institution, licensed to do business in the State of California
     14
          with offices throughout the State of California, and in Los Angeles County.
     15
                35.    Together Wells Fargo, Citibank, Chase and DOES 90-100 are
     16

     17   referred to as the “BANKS”.
     18         36.    All of the defendants other than the BANKS and DOES 70-89 shall
     19
          be referred to as the “TRANSFER DEFENDANTS”. Defendants GARY,
     20

     21   HOVIK, HANIN, KOZLOV, SAPA, GSS, SG, AMP, HJK, and DOES 1 through
     22   35 shall be collectively referred to as the “SHIRINYAN DEFENDANTS”.
     23
          VADIM, GALINA, REGINA, ARTHUR, KLEYMAN, GV, LEGACY, DCI and
     24

     25   DOES 36-69 shall collectively be referred to as the “VAYNTER
     26   DEFENDANTS”.
     27
                37.    Non-defendant Attorney Michael Hurey of Kleinberg and Lerner
     28
                                                    14
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 15 of 99 Page ID #:3701


      1   (“K&L”) has been an attorney for REKO in the past (through approximately
      2
          March 2018) and has represented DCI and KLEYMAN from 2017 onward.
      3

      4
                38.    The true names and capacities of DOES 1 through 100, inclusive,

      5   whether individual, corporate, associate or otherwise, are unknown to Plaintiff at
      6
          this time, who therefore sues said Defendants by such fictitious names, and when
      7
          the true names and capacities of such Defendants are ascertained, Complainant
      8

      9   will ask leave of Court to amend this Complaint to insert the same.
     10
                39.    Plaintiff is informed and believes, and thereon alleges, that each of
     11
          the Defendants including the Doe Defendants, are in some manner liable for the
     12

     13   events and happenings herein alleged and that such manner legally caused the
     14
          damages herein set forth.
     15
                                   JURISDICTION AND VENUE
     16

     17         40.    The Court has subject matter jurisdiction over this action based on
     18   California Constitution Article 6, Section 10.
     19
                41.    The Court has personal jurisdiction over all of the Defendants
     20

     21   referred to herein because all causes of action asserted herein arise out of conduct
     22   undertook by Defendants in Los Angeles County, State of California.
     23
                42.    Venue is proper in this Court under Code of Civil Procedure §§ 395
     24

     25   and 395.5 because the injury to Plaintiff occurred, and is occurring, in Los
     26   Angeles County, State of California, and the liabilities to which Defendants are
     27
          subject arise in Los Angeles County, State of California.
     28
                                                   15
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 16 of 99 Page ID #:3702


      1                              FACTUAL BACKGROUND
      2
                   43.   This SAC is based upon and made necessary by information recently
      3

      4
          discovered that points to Plaintiff’s prior manager, REGINA’s breaches of

      5   fiduciary duty, misfeasance, malfeasance and nonfeasance. Through her
      6
          stewardship of REKO, as aided and abetted by the TRANSFER DEFENDANTS,
      7
          the Plaintiff was the victim of thefts in excess of $25 million in value.
      8

      9            44.   In addition, and in order to cover up the alleged thefts by REGINA,
     10
          the other VAYNTER DEFENDANTS, and the SHIRINYAN DEFENDANTS: (a)
     11
          REGINA caused to be filed, or filed, a false police report with the Los Angeles
     12

     13   Police Department; and (b) REKO filed its complaint and FAC and, in so doing,
     14
          failed to provide complete and accurate facts regarding the matters before this
     15
          Court.
     16

     17            45.   From REKO’s perspective the original complaint served to cover up
     18   the true facts and served to benefit not REKO, but rather REGINA, the other
     19
          VAYNTER DEFENDANTS, and the SHIRINYAN DEFENDANTS.
     20

     21   A.       The Conspiracy
     22            46.   It was only after RMY was appointed as Manager of the Plaintiff that
     23
          these matters first became known and such discoveries were not made with the
     24

     25   help of either REGINA or original counsel K&L in this case. Instead, REGINA
     26   has totally failed to cooperate with Plaintiff’s present counsel and manager and to
     27
          this date has failed to and refused to turn over REKO’s documents, books or
     28
                                                    16
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 17 of 99 Page ID #:3703


      1   records (together, “REKO DOCUMENTS”) to the present manager. In a meeting
      2
          held as recently as June 26, 2018 with REGINA, and her mother, GALINA, the
      3

      4
          two women refused to turn over any REKO DOCUMENTS to the attorneys for

      5   REKO’s manager, despite demand being made. In addition, prior counsel, K&L,
      6
          has refused to debrief itself to current counsel, or to the current manager.
      7
                 47.   Notably, Plaintiff is informed and believes, and thereupon alleges,
      8

      9   that K&L is now, and was always, in a conflict of interest in that it not only
     10
          represented REKO but also DCI and KLEYMAN, alleged co-conspirators against
     11
          REKO. K&L then compounded the scheme by failing to perform any due
     12

     13   diligence on REGINA and the VAYNTERS’s story to see if the filing of the initial
     14
          complaint benefitted REKO, or instead the VAYNTER DEFENDANTS. Nor was
     15
          any due diligence (based on the files actually received from K&L) undertaken by
     16

     17   K&L to determine if the allegations contained in the first two complaints filed in
     18   this action comported with the true facts. Their inaction and non-efforts have
     19
          delayed the process by which REKO now brings the facts to light in this SAC.
     20

     21          48.   Notably, Plaintiff is informed and believes, and thereupon alleges,
     22   that REGINA as recently as July 12, 2018 demanded that REKO’s current
     23
          manager turn over its representation in this case to K&L despite said conflict of
     24

     25   interest.
     26          49.   Plaintiff is informed and believes and hereupon alleges that REGINA
     27
          and the VAYNTERS formulated a plan and device to cover up and otherwise
     28
                                                    17
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 18 of 99 Page ID #:3704


      1   conceal the facts from REKO and this Court that: (a) REGINA and the other
      2
          VAYNTER DEFENDANTS had converted and stolen certain assets of REKO’s
      3

      4
          of a value in excess of $25 million; (b) REGINA and the other VAYNTER

      5   DEFENDANTS caused REKO to allegedly sell to the SHIRINYAN
      6
          DEFENDANTS Gopher stock belonging to REKO at prices absurdly low --
      7
          enough below the market price to have signaled to the SHIRINYAN
      8

      9   DEFENDANTS that the property had been stolen; (c) REGINA and the
     10
          VAYNTER DEFENDANTS and the SHIRINYAN DEFENDANTS were
     11
          engaging in various stock market manipulation schemes using REKO’s assets for
     12

     13   capital; (d) REGINA and the VAYNTER DEFENDANTS and the SHIRINYAN
     14
          DEFENDANTS continued to do business together until on or about September 19,
     15
          2016 when various disputes between them reached a boiling point and, REKO is
     16

     17   informed and believes and thereupon alleges, GARY threatened GALINA in
     18   writing; and (e) whereupon GALINA and REGINA almost immediately and on or
     19
          about September 26, 2016 published an allegedly false story through a police
     20

     21   report and otherwise that GARY had physically stolen the REKO stock
     22   certificates from REGINA and/or the VAYNTERS.
     23
                50.   In furtherance of its scheme REGINA and the VAYNTER
     24

     25   DEFENDANTS among other things: (a) lied to the owner of REKO; (b) failed to
     26   file tax returns for REKO and issue K-1s to the member; (c) failed to keep any
     27
          books of account for REKO; (d) failed to make any reports to the owner of
     28
                                                  18
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 19 of 99 Page ID #:3705


      1   REKO; (e) together with the SHIRINYAN DEFENDANTS forged REKO’s
      2
          endorsement on checks made payable to REKO such that the ill-gotten gains
      3

      4
          garnered by the illicit sale of REKO’s assets would be converted to their benefit;

      5   and (f) together with the SHIRINYAN DEFENDANTS, converted the proceeds of
      6
          the illicit sales to their own continuing benefit.
      7
                51.    This action arises out of a complex, corrupt and sophisticated scheme
      8

      9   and conspiracy to deprive REKO of its assets, including certain stock certificates
     10
          owned by the Plaintiff that were subsequently improperly transferred away from
     11
          REKO. Each and every one of the Defendants participated in some manner in
     12

     13   connection with the complex, corrupt and sophisticated scheme the end result of
     14
          which REKO was deprived of its assets amounting in value to over $25 million,
     15
          plus or minus, and subject to proof.
     16

     17         52.    The TRANSFER DEFENDANTS orchestrated the entirety of the
     18   complex, corrupt and sophisticated scheme and conspiracy to deprive REKO of its
     19
          assets and to manipulate the stock and stock prices of Gopher.
     20

     21         53.    REGINA participated in and/or negligently and/or intentionally let
     22   her parents’ conspiracy to defraud occur without question or demurrer thereby
     23
          breaching her fiduciary duties.
     24

     25         54.    The TRANSFER DEFENDANTS orchestrated the forgeries and/or
     26   used forged documents to transfer REKO’s Gopher stock and proceeds from the
     27
          sales of the stock including by, without limitation, forging signatures, stealing and
     28
                                                     19
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 20 of 99 Page ID #:3706


      1   manufacturing identities, falsifying documents and by forging REGINA’s
      2
          signature on various documents relating to REKO or REKO’s assets.
      3

      4
                55.    The BANKS aided and abetted the scheme and applied the medallion

      5   guarantees when they knew they should not have because they failed to follow the
      6
          accepted standards and practices of the industry and their own internal standards
      7
          and practices with regard to the medallion guarantees; and they accepted
      8

      9   wrongfully and incomplete indorsed checks for deposit, and/or were, at least,
     10
          willfully blind with regard to the wrongful actions of the TRANSFER
     11
          DEFENDANTS and other co-conspirators. The BANKS also participated in the
     12

     13   scheme by accepting wrongfully indorsed checks and converting the proceeds of
     14
          the sales of stock.
     15
                56.    The TRANSFER DEFENDANTS received the proceeds and profits
     16

     17   of the conspiracy to deprive REKO of its assets.
     18   B.    The Transfers
     19
                57.    At its inception in 2015, REKO owned 71,000 Series D preferred
     20

     21   shares of Gopher. Said shares were convertible into 71 million common shares of
     22   Gopher. It was, and is, the largest single shareholder of Gopher. Today REKO
     23
          owns in its own name but 66,000,000 shares, a 5,000,000-share difference (the
     24

     25   “STOLEN REKO SHARES”). REKO did not voluntarily sell or transfer any
     26   shares but for the wrongful actions of REGINA and the VAYNTERS.
     27
                58.    The STOLEN REKO SHARES were allegedly and illegally disposed
     28
                                                  20
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 21 of 99 Page ID #:3707


      1   of, or retained, by the VAYNTER DEFENDANTS during the managership of
      2
          REGINA as described in this paragraph (dealing with 4,000,000 shares, and
      3

      4
          paragraph 59, dealing with 1,000,000 shares) as follows:

      5         A.    By converting Gopher paper stock certificate number 364 in the
      6
          amount of 4,000,000 shares to five new Gopher paper stock certificates as follows:
      7
          (1) Gopher paper stock certificate 372 in the amount of 213,000 common shares;
      8

      9   (2) Gopher paper stock certificate 373 in the amount of 213,000 common shares;
     10
          (3) Gopher paper stock certificate 374 in the amount of 213,000 common shares;
     11
          (4) Gopher paper stock certificate 375 in the amount of 213,000 common shares;
     12

     13   and (5) Gopher paper stock certificate 376 in the amount of 3,148,000 common
     14
          shares.
     15
                B.    By transferring without authorization 213,000 common shares of
     16

     17   Gopher from REKO to defendant HANIN on or about July 23, 2016. The former
     18   share certificate referencing said shares is number 372 (one of the REKO
     19
          Certificates and in the name of REKO); the current share certificate number in the
     20

     21   name of HANIN is 403. This transfer occurred during the managership of
     22   REGINA. No funds were ever received by REKO in connection with this alleged
     23
          transfer. Instead the VAYNTER DEFENDANTS and the SHIRINYAN
     24

     25   DEFENDANTS fraudulently concealed the existence of the transfer and, Plaintiff
     26   is informed and believes and thereupon alleges, obtained and retained any alleged
     27
          consideration received for the alleged transfer. REGINA was also a part of the
     28
                                                  21
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 22 of 99 Page ID #:3708


      1   conspiracy to deprive REKO of its assets and was willfully blind to the
      2
          VAYNTERS’ wrongful actions. REGINA also failed to investigate or prosecute
      3

      4
          the transfer for the purpose of returning the assets and/or consideration to REKO.

      5   HANIN is one of the SHIRINYAN DEFENDANTS and presumably the
      6
          transferred shares and the proceeds from any sales went to them as part of the
      7
          conspiracy.
      8

      9         C.      By transferring without authorization 213,000 common shares of
     10
          Gopher from REKO to defendant HJK on or about July 22, 2016. The former
     11
          share certificate referencing said shares is number 373 (one of the REKO
     12

     13   Certificates and in the name of REKO); the current share certificate number in the
     14
          name of HJK is 405. This transfer occurred during the managership of REGINA.
     15
          No funds were ever received by REKO in connection with this alleged transfer.
     16

     17   Instead the VAYNTER DEFENDANTS and the SHIRINYAN DEFENDANTS
     18   fraudulently concealed the existence of the transfer and, Plaintiff is informed and
     19
          believes and thereupon alleges, obtained and retained any alleged consideration
     20

     21   received for the alleged transfer. REGINA was also a part of the conspiracy to
     22   deprive REKO of its assets and was willfully blind to the VAYNTERS’ wrongful
     23
          actions. REGINA also failed to investigate or prosecute the transfer for the
     24

     25   purpose of returning the assets and/or consideration to REKO. HJK is one of the
     26   SHIRINYAN DEFENDANTS and presumably the transferred shares and the
     27
          proceeds from any sales went to them as part of the conspiracy.
     28
                                                   22
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 23 of 99 Page ID #:3709


      1         D.     By transferring without authorization 213,000 common shares of
      2
          Gopher from REKO to defendant AMP on or about June 28, 2016. The former
      3

      4
          share certificate referencing said shares is number 375 (one of the REKO

      5   Certificates and in the name of REKO); the current share certificate number in the
      6
          name of AMP is 404. This transfer occurred during the managership of
      7
          REGINA. No funds were ever received by REKO in connection with this alleged
      8

      9   transfer. Instead the VAYNTER DEFENDANTS and the SHIRINYAN
     10
          DEFENDANTS fraudulently concealed the existence of the transfer and, Plaintiff
     11
          is informed and believes and thereupon alleges, obtained and retained any alleged
     12

     13   consideration received for the alleged transfer. REGINA was also a part of the
     14
          conspiracy to deprive REKO of its assets and was willfully blind to the
     15
          VAYNTERS’ wrongful actions. REGINA also failed to investigate or prosecute
     16

     17   the transfer for the purpose of returning the assets and/or consideration to REKO.
     18   AMP is one of the SHIRINYAN DEFENDANTS and presumably the transferred
     19
          shares and the proceeds from any sales went to them as part of the conspiracy.
     20

     21         E.     By transforming Gopher paper stock certificate 374 into six different
     22   stock certificates as follows: (i) Gopher paper share certificate number 379 in the
     23
          amount of 20,000 shares; (ii) Gopher paper share certificate number 380 in the
     24

     25   amount of 20,000 shares; (iii) Gopher paper share certificate number 381 in the
     26   amount of 20,000 shares; (iv) Gopher paper share certificate 382 in the amount of
     27
          20,000 shares; (v) Gopher paper share certificate 383 in the amount of 20,000
     28
                                                   23
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 24 of 99 Page ID #:3710


      1   shares; and (vi) Gopher paper share certificate 382 in the amount of 113,000
      2
          shares. The VAYNTER DEFENDANTS were delivered these shares by the
      3

      4
          transfer agent and it is unknown who holds today said paper stock certificates.

      5         F.     By illegally retaining and detaining Gopher paper stock certificate
      6
          376.in the amount of 3,148,000 shares.
      7
                G.     REKO did not authorize the transfers and dispositions described
      8

      9   herein and never received any consideration thereof.
     10
                59.    The remaining 1,000,000 shares of the STOLEN REKO SHARES
     11
          was converted from 1,000 Series D Preferred shares to Gopher paper stock
     12

     13   certificate 358 made out to SAPA on or about April 1, 2015 (during the
     14
          managership of REGINA). However, said Gopher paper stock certificate 358 was
     15
          never delivered by the VAYNTER DEFENDANTS to SAPA or the other
     16

     17   SHIRINYAN DEFENDANTS for a presently unknown reason. REKO is
     18   informed and believes, and thereupon alleges, that the failure to deliver was
     19
          related to either a failure to pay or simply that “thieves fell out”. REKO did not
     20

     21   authorize the transfers and dispositions described herein and never received any
     22   consideration therefor.
     23
                60.    REGINA was a part of the conspiracy to deprive REKO of its assets
     24

     25   and was willfully blind to the VAYNTERS’ wrongful actions even though the
     26   VAYNTERS and the SHIRINYAN DEFENDANTS also stole REGINA’s identity
     27
          and forged her signatures as well. REGINA also failed to investigate or prosecute
     28
                                                   24
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 25 of 99 Page ID #:3711


      1   the transfer for the purpose of returning the assets and/or consideration to REKO.
      2
                61.    In addition, Plaintiff held equitable title to 9,200 shares of Gopher
      3

      4
          Series D preferred shares held in the legal name of DCI since approximately 2014.

      5   Said shares were convertible into 9,200,000 common shares of Gopher and said
      6
          shares have been converted. Of those 9,200,000 shares 3,000,000 shares (the
      7
          “REQUESTED 2018 TRANSFER”) were transferred out of DCI at REKO’s
      8

      9   request and those shares (Gopher paper stock certificate 456) that were a part of
     10
          the REQUESTED 2018 TRANSFER are not a part of this litigation. However,
     11
          DCI, as directed by the VAYNTER DEFENDANTS, without the consent of
     12

     13   REKO (but with the action and knowledge of REGINA) sold 250,000 shares of
     14
          Gopher common shares held in trust for the benefit of REKO in several fraudulent
     15
          transactions to the SHIRINYAN DEFENDANTS, who apparently claim they paid
     16

     17   for the shares. Said 250,000 shares were transformed into at least four different
     18   stock certificates (Numbers 368, 369, 370, and 371 among others). REKO never
     19
          received any consideration therefor.
     20

     21         62.    The following allegations in this paragraph are under information and
     22   belief: Although Plaintiff has not now been able to independently verify such,
     23
          Plaintiff adopts its earlier allegation from the First Amended Complaint (the
     24

     25   “FAC”) that DCI has assigned it rights in all of the Gopher stock certificates it
     26   holds to REKO. This includes without limitation stock certificates (Certificates
     27
          368, 369, 370 and 371).
     28
                                                   25
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 26 of 99 Page ID #:3712


      1         63.    DCI currently has in its name approximately 5,890,000 common
      2
          shares of Gopher. These shares are in addition to the Gopher common shares in
      3

      4
          REKO’s own name. DCI holds whatever shares it owns in Gopher for the sole

      5   benefit of Plaintiff. DCI currently refuses to transfer title to the shares in its own
      6
          name to REKO despite the trust relationship alleged herein and the direct
      7
          allegations in the FAC that it had assigned its rights in its shares to REKO
      8

      9   (Paragraph 23 of the FAC). Said certificates were also in the possession and/or
     10
          control of GALINA during the times relevant to this case. These certificates
     11
          included certain Gopher stock certificates that were in the name of four alleged
     12

     13   family trusts all having the last name “Merman” totaling 250,000 shares of
     14
          Gopher Stock (collectively the “Merman Certificates”) that had formerly been in
     15
          DCI’s name. Plaintiff is informed and believes that GALINA stole and used the
     16

     17   identity of unknown persons with the last name “Merman” and forged and/or
     18   falsified and manufactured signatures on alleged documents using the last name of
     19
          “Merman” for the purpose of holding the stock making the alleged transfer
     20

     21   entirely fraudulent or the Merman Certificates were part of a transaction that never
     22   closed and therefore belonged to REKO by way of assignment from DCI and/or
     23
          because DCI held the stock in trust for REKO the actual owner.
     24

     25         64.    REKO has never consented to or authorized the sale or transfer of
     26   any of its Gopher shares.
     27
                65.    As part of the conspiracy to steal assets belonging to REKO, Plaintiff
     28
                                                    26
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 27 of 99 Page ID #:3713


      1   is informed and believes that the VAYNTER DEFENDANTS conspired with the
      2
          SHIRINYAN DEFENDANTS to transfer and convert the STOLEN REKO
      3

      4
          SHARES and the proceeds thereof.

      5         66.    However, Plaintiff is informed and believes that GARY discovered
      6
          additional facts about the conspiracy and became disenchanted and/or learned that
      7
          GALINA was going to renege on sharing the proceeds from the plot and
      8

      9   threatened to report the matter to the police. Plaintiff is informed and believes that
     10
          thereafter REGINA and GALINA made a false police report claiming to have lost
     11
          the STOLEN REKO SHARES and thereafter accused GARY of stealing the
     12

     13   certificates from them to cover up the VAYNTER DEFENDANTS’ wrongful
     14
          actions. Either way the STOLEN REKO SHARES were wrongfully stolen from
     15
          REKO.
     16

     17         67.    REKO has therefore been the victim of thefts and losses consisting of
     18   at least 10,950,000 common shares of Gopher. Said shares have a current value,
     19
          in excess of $25,000,000.
     20

     21         68.    REKO has never consented to or authorized the sale or transfer of
     22   any of the shares of Gopher that it owned, and it has never received any proceeds
     23
          from the alleged transfers. All of the transferred shares and alleged proceeds were
     24

     25   stolen from and converted from REKO pursuant to the conspiracy between the
     26   Defendants as set forth in this SAC.
     27
                69.    As a part of the conspiracy, the TRANSFER DEFENDANTS, or
     28
                                                    27
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 28 of 99 Page ID #:3714


      1   certain of them: (a) forged the stock transfer powers related to the share
      2
          certificates; (b) forged the medallion guarantees of the signatures necessary to
      3

      4
          consummate the transactions; (c) fraudulently and/or negligently submitted the

      5   forged stock powers to the BANKS; (d) fraudulently reported the certificates as
      6
          lost or stolen on or about September 26, 2016 to the Los Angeles Police
      7
          Department when in reality they had been allegedly sold for consideration without
      8

      9   authority; (e) forged “cancelled” checks to falsely show consideration and/or
     10
          provided false documentation of payments; (f) forged notary public
     11
          authentications; (g) stole the identify of alleged buyers and/or sellers and forged
     12

     13   documents; (h) presented and cashed checks (that were or should have been
     14
          written to REKO) in their own accounts and accounts held by companies they
     15
          owned using incomplete and false indorsements; and (i) stole and used third
     16

     17   parties identities. The BANKS participated in the conspiracy and/or aided and
     18   abetted the conspiracy as set forth herein, including without limitation, by
     19
          converting funds belonging to Plaintiff by accepting incomplete and false
     20

     21   indorsements on checks that were or should have been in the name of Plaintiff. In
     22   addition, the BANK issued medallion guarantees without following Securities
     23
          Transfer Agents Medallion Program (“STAMP”) or internal policies that furthered
     24

     25   the conspiracy.
     26         70.    As a part of the conspiracy Plaintiff is informed and believes that the
     27
          VAYNTER DEFENDANTS initially caused REKO to prosecute this litigation
     28
                                                   28
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 29 of 99 Page ID #:3715


      1   against the interests of REKO for the purposes of hiding their role in this
      2
          conspiracy. Plaintiff is informed and believes that the following false allegations,
      3

      4
          among others, were made in the FAC without REKO’s authority and have not and

      5   cannot be verified since:
      6
            “The Theft and Subsequent Unauthorized Transfer of the Stock Certificates--”
      7
                     On a date that is presently unknown to Plaintiff, but was sometime after
      8

      9    approximately April 12, 2016, Gopher stock certificate nos. 368, 369, 370, 371,
     10
            372, 373 and 375 were stolen from a private residence in Tarzana California.”’
     11
                --    “On information and belief, the stock certificates were stolen by
     12

     13   Defendant Gary Shirinyan.”
     14
                --     “Ms. Kats, the managing member of Reko, first discovered the theft of
     15
          Reko's stock certificates on or about September 26, 2016.”
     16

     17         71.      Plaintiff is informed and believes, and thereon alleges, that sometime
     18   after April 12, 2016 and prior to September 26, 2016, Gopher stock certificates
     19
          nos. 372, 373 and 375 came into the possession of the SHIRINYAN
     20

     21   DEFENDANTS. The SHIRINYAN DEFENDANTS failed to pay REKO any
     22   consideration for the stock transferred to them.
     23
                72.      Plaintiff is informed and believes that to the extent that any
     24

     25   consideration was paid, such funds went to the TRANSFER DEFENDANTS as
     26   part of the conspiracy.
     27
                73.      At no time did REKO or REKO via DCI ever agree to transfer any
     28
                                                     29
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 30 of 99 Page ID #:3716


      1   stock in Gopher to any of the Defendants.
      2
                74.    The stock transfers referred to above were improper in that none of
      3

      4
          the Defendants had the legal right to own or transfer the stock or possess any

      5   proceeds for the alleged sale of the stock.
      6
                75.     After RMY took over as the manager of REKO, he requested and
      7
          made a demand on REGINA for the turn-over of all of the records and other
      8

      9   personal property belonging to REKO. REGINA has failed to turn over said
     10
          REKO records and property and continues to refuse to do so and has instead
     11
          attempted to extort concessions from REKO by threatening to “go to the FBI”, the
     12

     13   Los Angeles Police Department, the State Bar of California regarding alleged
     14
          unspecified matters.
     15
                                     FIRST CAUSE OF ACTION
     16

     17                                     CONVERSION
     18               (Against the TRANSFER DEFENDANTS and DOES 70-80)
     19
                76.    Plaintiff repeats and incorporates by this reference the allegations
     20

     21   contained in Paragraphs 1 through 75 above as though fully set forth herein.
     22         77.    The stock certificates and common stock shares described above were
     23
          and are the property of Plaintiff because Plaintiff did not authorize any transfer of
     24

     25   Gopher stock and by the assignment of the rights in the stock from DCI (stock
     26   owned in trust for Plaintiff).
     27
                78.    The stock certificates and common stock shares in Gopher are
     28
                                                   30
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 31 of 99 Page ID #:3717


      1   identifiable and/or are capable of being made certain from a review of either the
      2
          information of Plaintiff and/or the records of Defendants.
      3

      4
                79.    The TRANSFER DEFENDANTS intentionally and substantially

      5   interfered with the ownership of the Gopher stock and stock certificates owned by
      6
          REKO by taking possession of the stock certificates and converting them for their
      7
          own use and enjoyment.
      8

      9         80.    The VAYNTER DEFENDANTS intentionally and substantially
     10
          interfered with the ownership of the Gopher stock and stock certificates owned by
     11
          REKO and the rights assigned to REKO by DCI by preventing REKO and DCI
     12

     13   from having access to the stock certificates. Furthermore, to the extent that the
     14
          stock certificates were transferred for consideration, said consideration was also
     15
          converted to the TRANSFER DEFENDANTS through the use of stolen identities
     16

     17   and false and incomplete indorsements.
     18         81.    On information and belief, the VAYNTER DEFENDANTS assisted
     19
          in the transfer of the Gopher stock certificates to the SHIRINYAN
     20

     21   DEFENDANTS and other third parties by making false statements of fact. The
     22   BANK defendants aided and abetted the conspiracy by, among other things:
     23
                A.     Allowing the use of improper signatures without any evidence of
     24

     25   authority;
     26         B.     The improper use of improper notary jurats;
     27
                C.     The use of inaccurate statements from the alleged transferors and
     28
                                                   31
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 32 of 99 Page ID #:3718


      1   transferees;
      2
                D.        The necessary documents were not properly executed and were
      3

      4
          executed by the wrong parties;

      5         E.        The failure to follow STAMP standard and policies;
      6
                F.        The failure to follow the standards and policies of the industry;
      7
                G.        The failure to follow the BANKS’ own standards and policies;
      8

      9         H.        The failure to properly train BANK employees;
     10
                I.        The conversion of the alleged proceeds from the transfer of REKO’s
     11
          stock certificates through stolen identities and false and incomplete indorsements
     12

     13   on checks that were accepted for deposit by the BANKS; and
     14
                J.        The acceptance of additional “fees”, gratuities, and/or bribes from
     15
          the alleged transferors and transferees to ignore or cover up the deficiencies in the
     16

     17   transfer documentation and indorsements.
     18         K.        By negotiating checks that were written to REKO and depositing
     19
          them into other defendants’ accounts.
     20

     21         82.       Plaintiff did not consent in any manner to the TRANSFER
     22   DEFENDANTS and other third parties taking the stock certificates and common
     23
          stock shares.
     24

     25         83.       The TRANSFER DEFENDANTS and other third parties have not
     26   returned the stock certificates or the common stock shares or the missing stocks
     27
          and/or the proceeds of the alleged sales of the stock certificates, after demand was
     28
                                                      32
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 33 of 99 Page ID #:3719


      1   made by REKO.
      2
                84.    As a result of the actions of TRANSFER DEFENDANTS in
      3

      4
          misappropriating and converting the stock certificates and common stock shares of

      5   Gopher, Plaintiff has been damaged in an amount that is presently uncertain, but is
      6
          not less than $25,000,000, the exact amount of which will be proven at trial. As
      7
          further equitable relief, Plaintiff is requesting that the Court issue temporary,
      8

      9   preliminary and/or and permanent injunctions enjoining the TRANSFER
     10
          DEFENDANTS from selling, hypothecating or transferring any Gopher stock or
     11
          proceeds from the sale of transfer of any Gopher stock that is in their possession
     12

     13   and further ordering that any such Gopher stock or proceeds from Gopher stock be
     14
          turned over to Plaintiff forthwith and further enjoining said defendants from
     15
          converting any property belonging to REKO in the future.
     16

     17         85.    In doing the actions mentioned above, including forging documents
     18   and participating in the fraudulent and unauthorized transfer of stock certificates,
     19
          the TRANSFER DEFENDANTS acted with malice, oppression, or conscious
     20

     21   disregard for the common law rights of Plaintiff. Such wrongful and intentional
     22   acts justify awarding Plaintiff punitive damages pursuant to California Civil Code
     23
          § 3294 in an amount sufficient to deter future similar conduct by such Defendants.
     24

     25   Accordingly, Plaintiff is entitled to and hereby requests punitive damages to be
     26   paid to Plaintiff in a sum to be proven at trial.
     27

     28
                                                     33
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 34 of 99 Page ID #:3720


      1                            SECOND CAUSE OF ACTION
      2
                                            CONVERSION
      3

      4
                                (Against the BANKS and DOES 81-85)

      5         86.    Plaintiff repeats and incorporates by this reference the allegations
      6
          contained in Paragraphs 1 through 85 above as though fully set forth herein.
      7
                87.    The stock certificates and common stock shares described above were
      8

      9   and are the property of Plaintiff because Plaintiff did not authorize any transfer of
     10
          Gopher stock and by the assignment of the rights in the stock from DCI (stock
     11
          owned in trust for Plaintiff) as well as the proceeds from such wrongfully
     12

     13   converted stock certificates.
     14
                88.    The proceeds from the sale of the stock certificates and common
     15
          stock shares in Gopher are identifiable and/or are capable of being made certain
     16

     17   from a review of either the information of Plaintiff and/or the records of
     18   Defendants. To the extent that the stock certificates were allegedly transferred for
     19
          consideration, said consideration was also converted to the TRANSFER
     20

     21   DEFENDANTS through the use of stolen identities and false and incomplete
     22   indorsements.
     23
                89.    The Defendant BANKS converted the proceeds of said sale of
     24

     25   Plaintiff’s stock by, among other things:
     26         A.     Allowing the use of improper signatures without any evidence of
     27
          authority;
     28
                                                      34
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 35 of 99 Page ID #:3721


      1         B.       The improper use of improper notary jurats;
      2
                C.       The use of inaccurate statements from the alleged transferors and
      3

      4
          transferees;

      5         D.       The necessary documents were not properly executed and were
      6
          executed by the wrong parties;
      7
                E.       The failure to follow STAMP standard and policies;
      8

      9         F.       The failure to follow the standards and policies of the industry;
     10
                G.       The failure to follow the BANKS’ own standards and policies;
     11
                H.       The failure to properly train BANK employees;
     12

     13         I.       The conversion of the alleged proceeds from the transfer of REKO’s
     14
          stock certificates through stolen identities and false and incomplete indorsements
     15
          on checks that were accepted for deposit by the BANKS; and
     16

     17         J.       The acceptance of additional “fees”, gratuities, and/or bribes from the
     18   alleged transferors and transferees to ignore or cover up the deficiencies in the
     19
          transfer documentation and indorsements.
     20

     21         K.       By negotiating checks that were written to REKO and depositing
     22   them into other defendants’ accounts.
     23
                90.      Plaintiff did not consent in any manner to the TRANSFER
     24

     25   DEFENDANTS and other third parties taking the stock certificates and common
     26   stock shares and/or the deposit of funds into a non-REKO account.
     27
                91.      As a result of the actions of BANKS in converting the proceeds of the
     28
                                                     35
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 36 of 99 Page ID #:3722


      1   sales of stock certificates and common stock shares of Gopher, Plaintiff has been
      2
          damaged in an amount that is presently uncertain, but is not less than $25,000,000,
      3

      4
          the exact amount of which will be proven at trial.

      5         92.    In doing the actions mentioned above, the BANKS acted with malice,
      6
          oppression, or conscious disregard for the common law rights of Plaintiff. Such
      7
          wrongful and intentional acts justify awarding Plaintiff punitive damages pursuant
      8

      9   to California Civil Code § 3294 in an amount sufficient to deter future similar
     10
          conduct by such Defendants. Accordingly, Plaintiff is entitled to and hereby
     11
          requests punitive damages to be paid to Plaintiff in a sum to be proven at trial.
     12

     13                             THIRD CAUSE OF ACTION
     14
                                       UNJUST ENRICHMENT
     15
                      (Against the TRANSFER DEFENDANTS and DOES 70-80)
     16

     17         93.    Plaintiff repeats and incorporates by this reference the allegations
     18   contained in Paragraphs 1 through 92 above as though fully set forth herein.
     19
                94.    As a legal, direct, and proximate result of the wrongdoing as set forth
     20

     21   above, the sums obtained by the TRANSFER DEFENDANTS and other third
     22   parties were obtained by virtue of and in the course of their wrongdoing and were
     23
          therefore not properly earned.
     24

     25         95.    As a result of defendant's unlawful misappropriation of Plaintiff's
     26   stock and proceeds of alleged sales, and unjust enrichment as alleged above, the
     27
          TRANSFER DEFENDANTS are in possession of stock and money that belongs
     28
                                                   36
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 37 of 99 Page ID #:3723


      1   to Plaintiff.
      2
                 96.      Said sums must therefore be disgorged and repaid to Plaintiff in a
      3

      4
          sum that is presently unknown but is in excess of $25,000,000, together with

      5   interest at the legal rate thereon from on or about April 12, 2016, to the time of the
      6
          entry of judgment herein.
      7
                 97.      The court should also impose a constructive trust to prevent unjust
      8

      9   enrichment to the TRANSFER DEFENDANTS and should require that any
     10
          revenues and profits derived from the above-mentioned sale of stocks be placed in
     11
          a constructive trust in favor of Plaintiff.
     12

     13                              FOURTH CAUSE OF ACTION
     14
                          VIOLATION OF CALIFORNIA PENAL CODE § 496
     15
                       (Against the TRANSFER DEFENDANTS and DOES 70-80)
     16

     17          98.      Plaintiff repeats and incorporates by this reference the allegations
     18   contained in Paragraphs 1 through 97 above as though fully set forth herein.
     19
                 99.      Section 496 of the California Penal Code provides, in pertinent part:
     20

     21   “(a) Every person who buys or receives any property that has been stolen or that
     22   has been obtained in any manner constituting theft or extortion, knowing the
     23
          property to be so stolen or obtained, or who conceals, sells, withholds, or aids in
     24

     25   concealing, selling, or withholding any property from the owner, knowing the
     26   property to be so stolen or obtained, shall be punished by imprisonment in a
     27
          county jail for not more than one year, or imprisonment pursuant to subdivision
     28
                                                        37
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 38 of 99 Page ID #:3724


      1   (b) of Section 1170.
      2
          “. . . (c) Any person who has been injured by a violation of subdivision (a) or (b)
      3

      4
          may bring an action for three times the amount of actual damages, if any,

      5   sustained by the plaintiff, costs of suit, and reasonable attorney's fees.”
      6
                100. The TRANSFER DEFENDANTS and other third parties received the
      7
          Gopher stock certificates as described above, knowing the same to be stolen from
      8

      9   REKO.
     10
                101. The TRANSFER DEFENDANTS and other third parties have
     11
          concealed, transferred, and/or withheld the stolen stock certificates as well as the
     12

     13   missing shares from REKO and/or DCI or have assisted others in doing the same.
     14
                102. In light of the foregoing, Plaintiff is entitled to treble damages
     15
          authorized under Penal Code § 496(c) against the TRANSFER DEFENDANTS
     16

     17   and other third parties. The actual damages sustained by REKO by the theft and
     18   concealment of the Gopher common stock described above is not less than
     19
          $25,000,000 and will be proven at trial. Plaintiff therefore seeks treble damages
     20

     21   herein in the sum of not less than $75,000,000.
     22                              FIFTH CAUSE OF ACTION
     23
                                             NEGLIGENCE
     24

     25                          (Against the BANKS and DOES 81-85)
     26         103. Plaintiff repeats and incorporates by this reference the allegations
     27
          contained in Paragraphs 1 through 102 above as though fully set forth herein.
     28
                                                    38
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 39 of 99 Page ID #:3725


      1         104. Pursuant to California Civil Code Section 1714(a), Defendants Wells
      2
          Fargo, Citibank, and Chase (the “BANKS”) owed a duty of care to REKO.
      3

      4
          Defendants the BANKS are responsible not only for the result of their own willful

      5   acts, but also for an injury occasioned to REKO by want of ordinary care or skill
      6
          in the management of the BANKS’ property or person.
      7
                105. Defendants BANKS owe Plaintiff a duty of care to prudently
      8

      9   investigate and verify the authenticity of the signatures prior to issuing a
     10
          Medallion Signature Guarantee which affects the Plaintiff and by allowing the use
     11
          of stolen identities and/or fraudulent and/or incomplete indorsements on check for
     12

     13   deposit of the proceeds of the sale of REKO’s stock certificates in accounts
     14
          belonging to the TRANSFER DEFENDANTS.
     15
                106. The Plaintiff is informed and believes and thereupon alleges that
     16

     17   Defendant Wells Fargo, at a location in Sherman Oaks, California, improperly
     18   issued medallion stamp guarantees (stamp #X0209353) in connection with stock
     19
          certificate nos. 373 and 375 based on an unauthorized signature that was not that
     20

     21   of the then-manager of REKO (REGINA).
     22         107. The Plaintiff is informed and believes and thereupon alleges that
     23
          Defendant Citibank, at a location in Sherman Oaks, California, improperly issued
     24

     25   a medallion guarantee (stamp #0209080) in connection with stock certificate nos.
     26   368, 369, and 370 based on false, forged, and/or inconsistent information
     27
          furnished by GSS.
     28
                                                    39
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 40 of 99 Page ID #:3726


      1         108    The Plaintiff is informed and believes and thereupon alleges that
      2
          Defendant Chase, at a location in Sherman Oaks, California, improperly issued a
      3

      4
          medallion stamp guarantee (stamp # Z9010406) in connection with stock

      5   certificate no. 372 based on an unauthorized signature that was not that of the
      6
          then-manager of REKO (REGINA).
      7
                109. The Plaintiff is informed and believes and thereupon alleges that
      8

      9   Defendant Wells Fargo improperly allowed the deposit of checks and other
     10
          deposit items made out to REKO but not endorsed by REKO in non-REKO
     11
          accounts in a presently unknown amount. REKO does not know the totality of
     12

     13   such deposits but will amend this complaint when that amount becomes known.
     14
                110. The Plaintiff is informed and believes and thereupon alleges that
     15
          Defendant Citibank improperly allowed the deposit of checks and other deposit
     16

     17   items made out to REKO but not endorsed by REKO in non-REKO accounts in a
     18   presently unknown amount. REKO does not know the totality of such deposits but
     19
          will amend this complaint when that amount becomes known.
     20

     21         111. The Plaintiff is informed and believes and thereupon alleges that,
     22   Defendant Chase improperly allowed the deposit of checks and other deposit
     23
          items made out to REKO but not endorsed by REKO in non-REKO accounts in a
     24

     25   presently unknown amount. REKO does not know the totality of such deposits but
     26   will amend this complaint when that amount becomes known.
     27
                112. REGINA, the then-manager of REKO, did not sign the stock
     28
                                                   40
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 41 of 99 Page ID #:3727


      1   certificates referred to above and did not indorse any of the checks for the alleged
      2
          proceeds of the sales of REKO’s stock certificates.
      3

      4
                113. The BANKS negligently, carelessly, recklessly, and wantonly caused

      5   injury to Plaintiff in that among other things: The BANKS conducted themselves
      6
          in such a manner that Defendants were able to fraudulently transfer part of a
      7
          controlling interest in a publicly traded corporation with documentation that was
      8

      9   obviously forged.
     10
                114. The Plaintiff is informed and believes and thereupon alleges that the
     11
          BANKS were notified, either by the obvious nature of the fraudulent transactions
     12

     13   or by direct knowledge, that the transactions to which the medallion guarantees
     14
          were provided were unauthorized.
     15
                115. The Plaintiff is informed and believes and thereupon alleges that the
     16

     17   BANKS, at locations in Los Angeles County, California, negligently medallion
     18   guaranteed the forged signatures without adequate safeguards or verification of the
     19
          signatories.
     20

     21         116. The Plaintiff is informed and believes and thereupon alleges that the
     22   BANKS failed to follow their own internal procedures and/or reasonable business
     23
          practices accepted in the industry when deciding to issue the medallion guarantees
     24

     25   referred to above, and as a result, negligently guaranteed the forged signatures
     26   without adequate verification of the individual who actually signed the documents.
     27
                117. At the time of the forgery, all of the shares of stock were valued in an
     28
                                                   41
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 42 of 99 Page ID #:3728


      1   amount that is presently unknown but was not less than $25,000,000 and the
      2
          wrongfully indorsed and deposited checks total an amount in excess of $500,000.
      3

      4
                118. The BANKS had a duty to Plaintiff to ensure that they had in place

      5   adequate safeguards for verification of the signatories before the same were
      6
          medallion guaranteed and adequate safeguards to ensure that false identities and
      7
          indorsements could not be used to convert funds. More specifically, the BANKS
      8

      9   failed to meet their duty of care as set forth above.
     10
                119. As a direct result of the medallion guarantees by the BANKS and the
     11
          acceptance of wrongful indorsements, the stock shares belonging to the Plaintiff
     12

     13   were transferred to third party entities and the alleged proceeds from the alleged
     14
          sales of REKO’s stock were converted to the TRANSFER DEFENDANTS, all to
     15
          the economic damage of the Plaintiff.
     16

     17         120. Plaintiff had no knowledge of the illegal transfers of their respective
     18   shares of Gopher stock and the conversion of the alleged proceeds from the sales
     19
          of Gopher stock, which would not have occurred but for the negligence of the
     20

     21   BANKS.
     22         121. As a result of the BANKS’ breach of their duty of care, Plaintiff has
     23
          been damaged in an amount that is presently uncertain, but is not less than
     24

     25   $25,0000,000, the exact amount of which will be proven at trial.
     26

     27

     28
                                                    42
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 43 of 99 Page ID #:3729


      1                            SIXTH CAUSE OF ACTION
      2
               AIDING AND ABETTING CONSPIRACY RE STOCK FRAUD AND
      3

      4
                                           CONVERSION

      5                        (Against the BANKS and DOES 81-85)
      6
                122. Plaintiff repeats and incorporates by this reference the allegations
      7
          contained in Paragraphs 1 through 121 above as though fully set forth herein.
      8

      9         123. Defendant the BANKS are responsible not only for the result of their
     10
          own willful acts, but also for an injury occasioned to REKO by want of ordinary
     11
          care or skill which aided and abetted the TRANSFER DEFENDANTS in their
     12

     13   conspiracy as described in this SAC.
     14
                124. The Plaintiff is informed and believes and thereupon alleges that
     15
          Defendant Wells Fargo, at a location in Sherman Oaks, California, improperly
     16

     17   issued medallion stamp guarantees (stamp #X0209353) in connection with stock
     18   certificate nos. 373 and 375 based on an unauthorized signature that was not that
     19
          of the then-manager of REKO (REGINA).
     20

     21         125. The Plaintiff is informed and believes and thereupon alleges that
     22   Defendant Citibank, at a location in Sherman Oaks, California, improperly issued
     23
          a medallion guarantee (stamp #0209080) in connection with stock certificate nos.
     24

     25   368, 369, and 370 based on false, forged, and/or inconsistent information
     26   furnished by GSS.
     27
                126. On information and belief, Defendant Chase, at a location in Sherman
     28
                                                  43
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 44 of 99 Page ID #:3730


      1   Oaks, California, improperly issued a medallion stamp guarantee (stamp #
      2
          Z9010406) in connection with stock certificate no. 372 based on an unauthorized
      3

      4
          signature that was not that of the then-manager of REKO (REGINA).

      5         127. REGINA did not sign the stock certificates referred to above.
      6
                128. The BANKS conducted themselves in such a manner that Defendants
      7
          were able to fraudulently transfer a controlling interest in a publicly traded
      8

      9   corporation with documentation that was obviously forged and the deposit of the
     10
          alleged proceeds from the sale in bank accounts belonging to the TRANSFER
     11
          DEFENDANTS.
     12

     13         129. The Plaintiff is informed and believes and thereupon alleges that the
     14
          BANKS were notified, either by the obvious nature of the fraudulent transactions
     15
          or by direct knowledge, that the transactions to which the medallion guarantees
     16

     17   were provided were unauthorized.
     18         130. The Plaintiff is informed and believes and thereupon alleges that the
     19
          BANKS, at locations in Los Angeles County, California, negligently medallion
     20

     21   guaranteed the forged signatures without adequate safeguards or verification of the
     22   signatories and negligently allowed the use of stolen identities and fraudulent and
     23
          incomplete indorsement to convert funds from REKO.
     24

     25         131. The Plaintiff is informed and believes and thereupon alleges that the
     26   BANKS failed to follow their own internal procedures and/or reasonable business
     27
          practices accepted in the industry when deciding to issue the medallion guarantees
     28
                                                    44
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 45 of 99 Page ID #:3731


      1   referred to above, and as a result, negligently guaranteed the forged signatures
      2
          without adequate verification of the individual who actually signed the documents.
      3

      4
                132. At the time of the forgery, all of the shares of stock were valued in an

      5   amount that is presently unknown but was not less than $25,000,000 as well as the
      6
          conversion of alleged proceeds in an amount in excess of $500,000.
      7
                133. As part of the STAMP program the BANKS were required to ensure
      8

      9   that they had in place adequate safeguards for verification of the signatories before
     10
          the same were medallion guaranteed. More specifically, the BANK defendants
     11
          aided and abetted the conspiracy among the TRANSFER DEFENDANTS by,
     12

     13   among other things:
     14
                A.       Allowing the use of improper signatures without any evidence of
     15
          authority;
     16

     17         B.       The improper use of improper notary jurats;
     18         C.       The use of inaccurate statements from the alleged transferors and
     19
          transferees;
     20

     21         D.       The necessary documents were not properly executed and were
     22   executed by the wrong parties;
     23
                E.       The failure to follow STAMP standard and policies;
     24

     25         F.       The failure to follow the standards and policies of the industry;
     26         G.       The failure to follow the BANKS’ own standards and policies;
     27
                H        The failure to properly train the BANKS’ employees;
     28
                                                     45
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 46 of 99 Page ID #:3732


      1          I.     The conversion of the alleged proceeds from the transfer of REKO’s
      2
          stock certificates through stolen identities and false and incomplete indorsements
      3

      4
          on checks that were accepted for deposit by the BANKS; and

      5          J.     The acceptance of additional “fees”, gratuities, and/or bribes from the
      6
          alleged transferors and transferees to ignore or cover up the deficiencies in the
      7
          transfer documentation and indorsements.
      8

      9          K.     By negotiating checks that were written to REKO and depositing
     10
          them into other defendants’ accounts.
     11
                 134. As a direct result of the medallion guarantees by the BANKS and the
     12

     13   acceptance of stolen identities and fraudulent indorsement, the stock shares
     14
          belonging to the Plaintiff and the proceeds for alleged sales were transferred to the
     15
          TRANSFER DEFENDANTS and third-party entities, all to the economic damage
     16

     17   of the Plaintiff.
     18          135. Plaintiff had no knowledge of the illegal transfers of their respective
     19
          shares of Gopher stock and the conversion of the alleged proceeds from the sales
     20

     21   from REKO, which would not have occurred but for the BANKS aiding and
     22   abetting the TRANSFER DEFENDANTS in their wrongful conspiracy.
     23
                 136. As a result of the BANKS’ aiding and abetting the TRANSFER
     24

     25   DEFENDANTS in their wrongful conspiracy, Plaintiff has been damaged in an
     26   amount that is presently uncertain, but is not less than $25 million, the exact
     27
          amount of which will be proven at trial.
     28
                                                     46
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 47 of 99 Page ID #:3733


      1                           SEVENTH CAUSE OF ACTION
      2
                                               Negligence
      3

      4
                                 (Against REGINA and DOES 86-89)

      5         137. Plaintiff repeats and incorporates by this reference the allegations
      6
          contained in Paragraphs 1 through 136 above as though fully set forth herein.
      7
                138. As the then-manager of REKO, REGINA, among other duties, owed
      8

      9   a duty to REKO to manage it in a reasonable, honest and competent manner and,
     10
          at least, refrain from allowing others from converting, stealing or retaining
     11
          REKO’s assets.
     12

     13         139. REGINA breached her duty of care by, among other breaches, failing
     14
          to manage REKO in a reasonable, honest and competent manner and by allowing
     15
          others to convert and/or steal and/or retain REKO’s assets, by failing to file any or
     16

     17   all requisite tax returns and tax information forms, failing to open a bank account
     18   for Plaintiff, and by failing, as Plaintiff is informed and believes and thereupon
     19
          alleges, to purchase insurance that would cover REKO in cases of embezzlement,
     20

     21   conversion or theft.
     22         140. As the proximate result of REGINA’s breaches, REKO has suffered
     23
          damages in the amount of at least $25,000,000.
     24

     25

     26

     27

     28
                                                   47
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 48 of 99 Page ID #:3734


      1                            EIGHTH CAUSE OF ACTION
      2
                                              (FRAUD)
      3

      4
           (Against REGINA and the other TRANSFER DEFENDANTS and DOES 70-80

      5                                       and 86-89)
      6
                141. Plaintiff hereby incorporates paragraphs 1 through 140, inclusive, as
      7
          though fully set forth herein.
      8

      9         142. REGINA represented to Plaintiff that she could and would manage
     10
          REKO and its assets competently, honestly and to REKO’s benefit.
     11
                143. More specifically, REGINA represented that she would not sell any
     12

     13   of the Gopher Stock owned by REKO without specific authorization from
     14
          REKO’s Member.
     15
                144. REGINA also represented that she was and would be always honest
     16

     17   with REKO’s Member and would protect its interest.
     18         145. The TRANSFER DEFENDANTS knew, or should have known,
     19
          REGINA’s position was accompanied by said responsibilities and thus were aware
     20

     21   of REGINA’s misrepresentations and adopted them as their own which were then
     22   used to transfer REKO’s property to other parties.
     23
                146. REKO reasonably relied on REGINA’s representations and allowed
     24

     25   her to manage its business and take possession of all of the Gopher Stock
     26   Certificates and other property it owned. More specifically, REGINA took
     27
          possession of Gopher Stock Certificates No.: 358, 368, 369, 370, 373, 375, and
     28
                                                  48
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 49 of 99 Page ID #:3735


      1   377 along with the rest of the Gopher Stock Certificates for approximately
      2
          5,000,000, plus or minus, common shares of Gopher (collectively all the STOLEN
      3

      4
          REKO SHARES) that have disappeared, been lost, or been stolen during the

      5   managership of REGINA.
      6
                147. REGINA fraudulently claimed ownership to the stolen property,
      7
          including but not limited to, the Gopher stock certificates described herein and/or
      8

      9   allowed the TRANSFER DEFENDANTS to claim ownership and sold them
     10
          and/or allowed the TRANSFER DEFENDANTS to sell them to the TRANSFER
     11
          DEFENDANTS and/or other third parties and concealed the transfers from
     12

     13   Plaintiff and retained and/or allowed the TRANSFER DEFENDANTS or other
     14
          Co-Defendants to retain any consideration received for the transfers. REGINA
     15
          also failed to investigate or prosecute the transferees for the purpose of returning
     16

     17   the assets and/or consideration to REKO.
     18         148. Most of the STOLEN REKO SHARES have now been transferred to
     19
          various transferees.
     20

     21         149. REGINA, the other TRANSFER DEFENDANTS and/or other Co-
     22   Defendants accomplished the transfers and without permission or authority from
     23
          REKO or its Member and, among other wrongful things: (a) forged the stock
     24

     25   transfer powers related to the share certificates; (b) forged the medallion
     26   guarantees of the signatures necessary to consummate the transactions; (c)
     27
          fraudulently and/or negligently submitted the forged stock powers to the BANKS;
     28
                                                    49
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 50 of 99 Page ID #:3736


      1   (d) fraudulently reported the certificates as lost or stolen on or about September
      2
          26, 2016 to the Los Angeles Police Department when in reality they had been
      3

      4
          allegedly sold for consideration without authority; (e) forged “cancelled” checks

      5   to falsely show consideration and/or provided false documentation of payments;
      6
          (f) forged notary public authentications; (g) stole the identify of alleged buyers
      7
          and/or sellers and forged documents; (h) presented and cashed checks (that were
      8

      9   or should have been written to REKO) in their own accounts and accounts held by
     10
          companies they owned using incomplete and false indorsements; and (i) stole and
     11
          used third parties identities.
     12

     13         150. REGINA, and the other VAYNTER DEFENDANTS and/or other
     14
          Co-Defendants caused REKO to commence this litigation, file the initial two
     15
          complaints in this litigation against the interests of REKO for the purpose of
     16

     17   hiding their role in the fraud.
     18         151. At no time did REKO or REKO via DCI ever agree to transfer any
     19
          stock in Gopher.
     20

     21         152. Plaintiff is informed and believes, and thereon alleges that, at the time
     22   REGINA, the other TRANSFER DEFENDANTS made the foregoing
     23
          misrepresentations, they knew or should have known that the misrepresentations
     24

     25   were false.
     26         153. As a proximate result of the actions and/or inactions of REGINA and
     27
          the other TRANSFER DEFENDANTS” misrepresentations, and Plaintiffs
     28
                                                   50
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 51 of 99 Page ID #:3737


      1   reasonable reliance on them, Plaintiff has suffered injury in an amount of at least
      2
          $25,000,000. As further equitable relief, Plaintiff is requesting that the Court
      3

      4
          issue temporary, preliminary and/or and permanent injunctions enjoining the

      5   TRANSFER DEFENDANTS from selling, hypothecating or transferring any
      6
          Gopher stock or proceeds from the sale of transfer of any Gopher stock that is in
      7
          their possession and further ordering that any such Gopher stock or proceeds from
      8

      9   Gopher stock be turned over to Plaintiff forthwith and further enjoining said
     10
          defendants from committing any fraud against REKO in the future.
     11
                154. REGINA and the other TRANSFER DEFENDANTS, acted
     12

     13   oppressively, maliciously, with a conscious disregard of the rights of others, and
     14
          with the intent to defraud Plaintiff. In light of the foregoing conduct, plaintiff is
     15
          entitled to punitive damages in an amount to be proven at trial.
     16

     17                              NINTH CAUSE OF ACTION
     18                               (BREACH OF CONTRACT)
     19
                                  (Against REGINA and DOES 86-89)
     20

     21         155. Plaintiff hereby incorporates paragraphs 1 through 154, inclusive, as
     22   though fully set forth herein.
     23
                156. As the manager of REKO, REGINA entered into an oral and partially
     24

     25   written contract that required her, among other duties, to manage Plaintiff in a
     26   competent matter and in pursuant to applicable law and REKO’s operating
     27
          agreement and be completely honest with REKO’s member. The operating
     28
                                                     51
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 52 of 99 Page ID #:3738


      1   agreement does not allow the manager to sell or transfer any of REKO’s assets
      2
          without authorization from REKO’s member. No such authorization was ever
      3

      4
          requested of or granted by REKO’s member.

      5         157. REGINA violated her contractual duties to REKO as set forth above
      6
          and by, among other things, failing to get authorization to sell or transfer any of
      7
          REKO’s shares of Gopher stock, fraudulently claimed ownership to the STOLEN
      8

      9   REKO SHARES and/or by allowing the TRANSFER DEFENDANTS to claim
     10
          ownership by concealing the transfers from Plaintiff, and Plaintiff’s member and
     11
          by retaining and/or allowing the TRANSFER DEFENDANTS to retain any
     12

     13   consideration received for the transfers. REGINA also failed to investigate or
     14
          prosecute the transfers for the purpose of returning the assets and/or consideration
     15
          to REKO.
     16

     17         158. Most of the STOLEN REKO SHARES have now been transferred to
     18   various transferees. REGINA also violated her duties to Plaintiff by failing to
     19
          and refusing to turn over REKO’s property, including, without limitation the
     20

     21   STOLEN REKO SHARES, and records to Plaintiff’s successor manager.
     22         159. REGINA also breached her contractual duties and allowed the
     23
          TRANSFER DEFENDANTS to accomplish the transfers and without permission
     24

     25   or authority from REKO or its Member and, among other wrongful things(a)
     26   forged the stock transfer powers related to the share certificates; (b) forged the
     27
          medallion guarantees of the signatures necessary to consummate the transactions;
     28
                                                    52
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 53 of 99 Page ID #:3739


      1   (c) fraudulently and/or negligently submitted the forged stock powers to the
      2
          BANKS; (d) fraudulently reported the certificates as lost or stolen on or about
      3

      4
          September 26, 2016 to the Los Angeles Police Department when in reality they

      5   had been allegedly sold for consideration without authority; (e) forged “cancelled”
      6
          checks to falsely show consideration and/or provided false documentation of
      7
          payments; (f) forged notary public authentications; (g) stole the identify of
      8

      9   alleged buyers and/or sellers and forged documents; (h) presented and cashed
     10
          checks (that were or should have been written to REKO) in their own accounts
     11
          and accounts held by companies they owned using incomplete and false
     12

     13   indorsements; (i) stole and used third parties identities; (j) lied to the owner of
     14
          REKO; (k) failed to file tax returns for REKO and issue K-1s to the member; (l)
     15
          failed to keep any books of account for REKO; (m) failing to open and maintain a
     16

     17   bank account for REKO; and (n) failed to make any reports to the owner of
     18   REKO.
     19
                160. Plaintiff is informed and believes that REGINA, and the other
     20

     21   VAYNTER DEFENDANTS caused REKO to prosecute this litigation against the
     22   interests of REKO for the purpose of hiding their role in the fraud. More
     23
          specifically, REGINA and the other VAYNTER DEFENDANTS made false
     24

     25   allegations, among others, without REKO’s authority and have not been verified
     26   as set forth above.
     27
                161. At no time did REKO or REKO via DCI ever agree to transfer any
     28
                                                    53
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 54 of 99 Page ID #:3740


      1   stock in Gopher.
      2
                162. The TRANSFER DEFENDANTS knew or should have known of
      3

      4
          REGINAS’s contractual duties and wrongful acts and adopted them as their own.

      5   Plaintiff is informed and believes, and thereon alleges that, at the time of
      6
          REGINA’s breaches the other TRANSFER DEFENDANTS were or should have
      7
          been aware of them. More specifically, the TRANSFER DEFENDANTS were
      8

      9   aware and specifically participated the REGINA’s breaches of contract by, among
     10
          other things, buying stock at substantially below market values and diverting the
     11
          proceeds of the sales from Plaintiff.
     12

     13         163. As a proximate result of REGINA breaches, Plaintiff has suffered
     14
          injury in a certain and ascertainable amount in excess of $25,000,000. As further
     15
          equitable relief, Plaintiff is requesting that the Court issue temporary, preliminary
     16

     17   and/or and permanent injunctions enjoining the TRANSFER DEFENDANTS
     18   from selling, hypothecating or transferring any Gopher stock or proceeds from the
     19
          sale of transfer of any Gopher stock that is in their possession and further ordering
     20

     21   that any such Gopher stock or proceeds from Gopher stock be turned over to
     22   Plaintiff forthwith and further enjoining said defendants from any further breaches
     23
          of contract in the future.
     24

     25

     26

     27

     28
                                                    54
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 55 of 99 Page ID #:3741


      1                             TENTH CAUSE OF ACTION
      2
                                 (BREACH OF FIDUCIARY DUTY)
      3

      4
           (Against REGINA and the other TRANSFER DEFENDANTS and DOES 70-80

      5                                        and 86-89)
      6
                164. Plaintiff hereby incorporates paragraphs 1 through 163, inclusive, as
      7
          though fully set forth herein.
      8

      9         165. As the manager of REKO, REGINA, among other duties, owed it a
     10
          duty of the utmost care and absolute honesty in all of her dealings with it and its
     11
          behalf; and a duty to manage Plaintiff in a competent matter and in pursuant to
     12

     13   applicable law and REKO’s operating agreement. The operating agreement does
     14
          not allow the manager to sell or transfer any of REKO’s assets without
     15
          authorization from REKO’s member. No such authorization was ever requested
     16

     17   of or granted by REKO’s member.
     18         166. REGINA violated her fiduciary duties to REKO as set forth above
     19
          and by, among other things, failing to get authorization to sell or transfer any of
     20

     21   REKO’s shares of Gopher stock, fraudulently claimed ownership to the STOLEN
     22   REKO SHARES; by allowing the TRANSFER DEFENDANTS to claim
     23
          ownership by concealing the transfers from Plaintiff, and Plaintiff’s member;
     24

     25   and/or by retaining and/or allowing the TRANSFER DEFENDANTS to retain any
     26   consideration received for the transfers. REGINA also failed to investigate or
     27
          prosecute the transfers for the purpose of returning the assets and/or consideration
     28
                                                    55
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 56 of 99 Page ID #:3742


      1   to REKO.
      2
                167. Most of the STOLEN REKO SHARES have now been transferred to
      3

      4
          various transferees. REGINA also violated her duties to Plaintiff by failing to

      5   and refusing to turn over REKO’s property, including, without limitation the
      6
          STOLEN REKO SHARES, and records to Plaintiff’s successor manager.
      7
                168. REGINA breached her fiduciary duties and allowed the TRANSFER
      8

      9   DEFENDANTS to accomplish the transfers and without permission or authority
     10
          from REKO or its Member and, among other wrongful things: (a) forged the stock
     11
          transfer powers related to the share certificates; (b) forged the medallion
     12

     13   guarantees of the signatures necessary to consummate the transactions; (c)
     14
          fraudulently and/or negligently submitted the forged stock powers to the BANKS;
     15
          and (d) fraudulently reported the certificates as stolen on or about September 26,
     16

     17   2016 to the Los Angeles Police Department when in reality they had been sold for
     18   consideration without authority ; (e) Forged “cancelled” checks to falsely show
     19
          consideration; (f) Forged notary public authentication while knowing said notary
     20

     21   no longer had a current license; (g) forged identify of alleged buyers and/or
     22   sellers; (h) stole third parties identities; (i) lied to the owner of REKO; (j) failed to
     23
          file tax returns for REKO and issue K-1s to the member; (k) failed to keep any
     24

     25   books of account for REKO; (l) failed to open and maintain a bank account for
     26   REKO; and (m) failed to make any reports to the owner of REKO.
     27
                169. Plaintiff is informed and believes that REGINA, and the other
     28
                                                     56
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 57 of 99 Page ID #:3743


      1   VAYNTER DEFENDANTS caused REKO to prosecute this litigation against the
      2
          interests of REKO for the purpose of hiding their role in the fraud. More
      3

      4
          specifically, REGINA and the other VAYNTER DEFENDANTS made false

      5   allegations, among others, without REKO’s authority and have not been verified
      6
          as set forth above.
      7
                 170. At no time did REKO or REKO via DCI ever agree to transfer any
      8

      9   stock in Gopher.
     10
                 171. The TRANSFER DEFENDANTS knew or should have known of
     11
          REGINA’s fiduciary duties and wrongful acts and adopted them as their own and
     12

     13   therefore are responsible for the breaches of fiduciaries duties pursuant to their
     14
          conspiracy set forth in the SAC. Plaintiff is informed and believes, and thereon
     15
          alleges that, at the time of REGINA’s breaches the other TRANSFER
     16

     17   DEFENDANTS were or should have been aware of them. More specifically, the
     18   TRANSFER DEFENDANTS were aware and specifically participated the
     19
          REGINA’s breaches of contract by, among other things, buying stock at
     20

     21   substantially below market values and diverting the proceeds of the sales from
     22   Plaintiff.
     23
                 172. As a proximate result of REGINA breaches, Plaintiff has suffered
     24

     25   injury in a certain and ascertainable amount in excess of $25,000,000. As further
     26   equitable relief, Plaintiff is requesting that the Court issue temporary, preliminary
     27
          and/or and permanent injunctions enjoining the TRANSFER DEFENDANTS
     28
                                                   57
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 58 of 99 Page ID #:3744


      1   from selling, hypothecating or transferring any Gopher stock or proceeds from the
      2
          sale of transfer of any Gopher stock that is in their possession and further ordering
      3

      4
          that any such Gopher stock or proceeds from Gopher stock be turned over to

      5   Plaintiff forthwith and further enjoining said defendants from any breaches of
      6
          fiduciary duty against REKO in the future.
      7
                 173. Defendants acted oppressively, maliciously, with a conscious
      8

      9   disregard of the rights of others, and with the intent to defraud Plaintiff. In light of
     10
          the foregoing conduct, plaintiff is entitled to punitive damages in an amount to be
     11
          proven at trial.
     12

     13                           ELEVENTH CAUSE OF ACTION
     14
                                              (CONSPIRACY)
     15
                                           (Against all Defendants)
     16

     17          174. Plaintiff hereby incorporates paragraphs 1 through 173, inclusive, as
     18   though fully set forth herein.
     19
                 175. The TRANSFER DEFENDANTS conspired to convert Plaintiff
     20

     21   assets, the proceeds of the transfer of Plaintiff’s assets, defraud Plaintiff and
     22   commit the wrongful acts set forth in this Second Amended Complaint. The
     23
          BANKS adopted and participated in the conspiracy and/or aided and abetted the
     24

     25   TRANSFER DEFENDANTS in committing said wrongful acts.
     26          176. Each Defendant adopted the wrongful acts of the co-conspirators,
     27
          participated in the conspiracy; and/or performed acts in furtherance of said
     28
                                                     58
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 59 of 99 Page ID #:3745


      1   conspiracy. The Defendants knew, or should have known, of REGINA’s fiduciary
      2
          duties as manager of REKO and her involvement in the conspiracy and therefore
      3

      4
          adopted her fiduciary obligations and are fully liable for any damage caused by

      5   the breaches thereof.
      6
                 177. Plaintiff suffered damages that were proximately caused by said
      7
          conspiracy in a certain and ascertainable amount in excess of $25,000,000. As
      8

      9   further equitable relief, Plaintiff is requesting that the Court issue temporary,
     10
          preliminary and/or and permanent injunctions enjoining the TRANSFER
     11
          DEFENDANTS from selling, hypothecating or transferring any Gopher stock or
     12

     13   proceeds from the sale of transfer of any Gopher stock that is in their possession
     14
          and further ordering that any such Gopher stock or proceeds from Gopher stock be
     15
          turned over to Plaintiff forthwith and further enjoining said defendants from any
     16

     17   breaches of fiduciary duty against REKO in the future.
     18          178. Defendants acted oppressively, maliciously, with a conscious
     19
          disregard of the rights of others, and with the intent to defraud Plaintiff. In light of
     20

     21   the foregoing conduct, plaintiff is entitled to punitive damages in an amount to be
     22   proven at trial.
     23

     24

     25

     26

     27

     28
                                                     59
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 60 of 99 Page ID #:3746


      1                           TWELFTH CAUSE OF ACTION
      2
                       (VIOLATION OF FEDERAL CIVIL RICO STATUTE)
      3

      4
              (Against all Defendants except GV Global Communications, Inc., Legacy
                        Resources Group, Inc., Regina Kats, and Arthur Kats)
      5
                179. Plaintiff hereby incorporates paragraphs 1 through 178, inclusive, as
      6

      7   though fully set forth herein.
      8
                180. The federal Racketeer Influenced and Corrupt Organization Act is
      9
          found at 18 U.S.C. 1961 et. Seq. (“RICO”).
     10

     11         181. This cause of action is brought under the RICO statute.
     12
                182. At all relevant times, each and all of the Defendants is and were a
     13
          person within the meaning of 18 U.S.C. Section 1961(3) and 1962(c). (All of the
     14

     15   defendants other than the BANKS, REGINA, ARTHUR, LEGACY, GV and
     16
          DOES 70-89 shall be referred to as the “RICO TRANSFER DEFENDANTS”.)
     17
                                           The RICO Enterprise
     18

     19         183. the RICO enterprise at issue in this case involves predicate acts that
     20   occurred as early as April 2015, with further predicate acts through September
     21
          2016, and with continuing predicate acts through to the present time (the “RICO
     22

     23   Enterprise”) The predicate acts concerning the RICO TRANSFER
     24   DEFENDANTS began within about a month of Plaintiff’s formation in early 2015
     25
          when the first of the REKO owned GPI stock certificates was converted on or
     26

     27   about March 29, 2015. The RICO TRANSFER DEFENDANTS’ predicate acts

     28
                                                   60
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 61 of 99 Page ID #:3747


      1   extended through the last of the stock conversion in or about July 2016 and the
      2
          false police report in September 2016 and the predicate acts continue to this date
      3

      4
          through the perjury and false documents submitted by the RICO TRANSFER

      5   DEFENDANTS in discovery in this case.
      6
                184. The RICO Enterprise at issue in this case involves a scheme for
      7
          converting the REKO owned stock certificates of GPI, assigning alleged
      8

      9   ownership of said stock certificates with the aid of the BANKS, transferring the
     10
          stock certificates to third parties, failing to turn over any alleged proceeds from
     11
          any such transfers thereby converting any such proceeds, and using the converted
     12

     13   certificates and proceeds to illegally manipulate the price of the GPI shares. Each
     14
          of the stock transfers constitute separate predicate acts since they involved
     15
          different parties. Furthermore, the stock manipulation part of enterprise also
     16

     17   constituted a separate predicate act each time any of the stock was sold. The
     18   predicate acts and the enterprise continued for more than two years and should
     19
          easily satisfy the requirement of a pattern of continuous related activities.
     20

     21         185. The BANKS participated by aiding and abetting the RICO Enterprise
     22   by providing the necessary Medallion Guaranties that allowed the stock
     23
          conversion to take place and which constitute predicate acts in the RICO
     24

     25   Enterprise. Although the BANKS participate in the Securities Transfer Agent
     26   Medallion Program (“STAMP”) program, in reality, they ignore virtually all of its
     27
          guidelines and requirements. The STAMP program is intended to provide a
     28
                                                    61
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 62 of 99 Page ID #:3748


      1   method of verifying the authority and authenticity of the person and signatures on
      2
          stock transfer documentation.
      3

      4
                186. The BANKS use the STAMP program as a “loss leader” service for

      5   their customers and do not charge their customers or only charge a minimal
      6
          amount for the service. Very low-level employees issued the Medallion
      7
          Guarantees with inadequate or no training or supervision. Apparently, the
      8

      9   BANKS rely on statutes and caselaw that they contend allegedly limits their
     10
          liability to the buyer who also presumably is the person in possession of the stock.
     11
          As such, any liability would be indirect and derivative from the damaged party the
     12

     13   actual rightful owner of stolen stock and apparently, the BANKS have determined
     14
          that the cost of complying with the proper procedures and the value of the
     15
          customer good will is greater than any liability exposure.
     16

     17         187. Said Medallion Guarantees were a necessary part of Defendants’
     18   RICO Enterprise because the stock could not be transferred without them and the
     19
          BANKS were necessarily aware that they were potentially harmful and exploitable
     20

     21   instrumentalities that could be, would be, and were misused by nefarious persons.
     22   As such the BANKS were complicit, aided, and abetted and were an integral part
     23
          of Defendants’ RICO Enterprise and were fully aware of and/or willfully blind to
     24

     25   the Defendants’ RICO Enterprise. Presumably, the BANKS predicate acts
     26   actually continue to this date as they have presumably continued to ignore the
     27
          guidelines and continue to improperly issue Medallion Guaranties that can be and
     28
                                                   62
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 63 of 99 Page ID #:3749


      1   are being used for criminal purposes.
      2
                188. Each of the BANKS were responsible for more than one predicate
      3

      4
          act. Additionally, the BANKS presumably continue to issue Medallion Guaranties

      5   under the same standards and practices and that can be used for nefarious purposes
      6
          to this date. As such, the BANKS cannot legitimately attempt to minimize their
      7
          involvement in Defendants’ RICO Enterprise.
      8

      9         189. The BANKS were aware that their failure to follow proper
     10
          procedures under the STAMP program would allow the conversion of stock
     11
          including the Gopher stock. However, the BANKS purposely and knowingly did
     12

     13   not investigate the legitimacy of the transfers. As such, they rendered themselves
     14
          willfully blind regarding transactions and cannot legitimately deny that they had
     15
          knowledge of the Defendants’ RICO Enterprise or, at least, what they could have
     16

     17   discovered if that have done the due diligence they were required to do under the
     18   STAMP program procedures. The BANKS then proceeded to issue the required
     19
          Medallion Guaranties and Defendants’ RICO Enterprise could not have succeeded
     20

     21   without assistance from the BANKS and therefore the BANKS were active
     22   participants in the RICO Enterprise.
     23
                                          The VAYNTERS.
     24

     25         190. From, at least March 2015 the VAYNTERS participated in the RICO
     26   Enterprise as follows:
     27
                A.    By placing into the channels of interstate commerce instruments and
     28
                                                  63
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 64 of 99 Page ID #:3750


      1             physical stock certificates representing Reko-owned common shares
      2
                    of Gopher Protocol Inc., a Nevada corporation (“GPI” or “Gopher”),
      3

      4
                    which instruments and certificates had been stolen and/or converted

      5             from Reko (the “CERTIFICATES”).
      6
               B.   By placing into the channels of interstate commerce assignments of
      7
                    ownership interests in Reko-owned common shares (the
      8

      9             “ASSIGNMENTS”) in GPI for the purpose of facilitating the illicit
     10
                    and illegal transfer of stolen and/or converted stock ownership
     11
                    interests in GPI.
     12

     13        C.   By turning over the ASSIGNMENTS and CERTIFICATES for the
     14
                    purpose of accomplishing the transfer of said ASSIGNMENTS and
     15
                    CERTIFICATES to third parties through channels of interstate
     16

     17             commerce for consideration which was then embezzled and/or
     18             retained without the consent of Plaintiff.
     19
               D.   By taking the ASSIGNMENTS and CERTIFICATES to the BANKS
     20

     21             for the purpose of validating the ASSIGNMENTS and
     22             CERTIFICATES for transfer by the GPI-authorized stock transfer
     23
                    agent because the schemers knew that such validation was necessary
     24

     25             to receive the necessary title transfer so that they could place the
     26             ASSIGNMENTS and CERTIFICATES in interstate commerce for
     27
                    the purpose of sale.
     28
                                                64
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 65 of 99 Page ID #:3751


      1        E.   By transferring the ASSIGNMENTS and CERTIFICATES to third
      2
                    parties to disguise the fact that the sales of the ASSIGNMENTS and
      3

      4
                    CERTIFICATES in interstate commerce were being conducted by

      5             corporate (as to GPI) insiders in violation of the Securities Acts of
      6
                    1933 and 1934, and the regulations relating thereto.
      7
               F.   By buying shares in the open market, and selling the shares owned by
      8

      9             REKO that had been converted and/or stolen, for the purpose of
     10
                    illegally manipulating the price of the GPI shares.
     11
               G.   By entering into an agreement to sell shares of REKO’s Gopher
     12

     13             Stock (the “WELCH TRANSACTION”) to a third party named
     14
                    David Howard Welch (“WELCH”). WELCH has alleged that he
     15
                    paid for the stock and that the Gopher stock was never delivered.
     16

     17        H.   By converting he alleged sale proceeds to their own uses.
     18        I.   By using the WELCH TRANSACTION for the purpose of furthering
     19
                    the stock manipulation plan.
     20

     21        J.   By using their experience in numerous “pump and dump” stock
     22             manipulations enterprises over that past approximately fifteen years
     23
                    to attempt to manipulate the value of Gopher’s stock which has
     24

     25             resulted in volatile stock prices, disruption to Gopher’s business and
     26             its business plans, and losses to Gopher and its shareholders.
     27
               K.   By issuing a stolen stock certificate issued to Levgenia Sapa for
     28
                                                65
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 66 of 99 Page ID #:3752


      1               1,000,000 shares (“Million Shares”).
      2
                L.    By, in or about August 2015, falsifying a transfer by DCI purported
      3

      4
                      to transfer 62,500 Gopher shares to the Simon J. Merman Living

      5               Trust; 62,500 Gopher shares to the Trevor J. Merman Living Trust;
      6
                      62,500 Gopher shares to the James K. Merman Living Trust; and
      7
                      62,500 Gopher shares the Theresa E. Merman Living Trust
      8

      9               (collectively the Merman Trusts”).
     10
                M.    By, in or about July 2016, assisting the SHIRINYAN
     11
                      DEFENDANTS in acquiring stock that was supposedly in the names
     12

     13               of the Merman Trusts and Plaintiff.
     14
                N.    By filing a false criminal complaint stating that the Gopher stock
     15
                      certificates were lost and/or stolen which was another predicate act in
     16

     17               the RICO Enterprise.
     18
                O.    By selling Gopher stock of a third party, Stanley Hills, LLC (“Stanley
     19
                      Hills”) to a company named Micaddan Marketing Consultants, LLC
     20

     21               (“Micaddan”) without authorization.
     22                            The SHIRINYAN DEFENDANTS
     23
                191. The SHIRINYAN DEFENDANTS participated in the RICO
     24

     25   Enterprise as follows:
     26         A.    By assisting in the conversion of REKO’s Gopher shares for
     27
          nefarious purposes including, without limitation, as part of an intended pump and
     28
                                                  66
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 67 of 99 Page ID #:3753


      1   dump enterprise. The increase in allegedly available-Gopher stock in the market
      2
          caused the stock to become increasingly volatile and eventually the price became
      3

      4
          much lower thereby causing damage to REKO, Gopher’s business and business

      5   plans, and Gopher’s shareholders.
      6
                B.    Converting REKO’s Gopher stock in a series of more than eight
      7
          transactions over an approximate two-year period each of which were a predicate
      8

      9   act in the overall RICO Enterprise. The transactions involved different stock
     10
          being sold to different Defendants.
     11
                C.    By claiming to have purchased stolen stock from the Merman Trusts
     12

     13   and Plaintiff. After the stock transferred to the SHIRINYAN DEFENDANTS,
     14
          the SHIRINYAN DEFENDANTS sold the stock thus lowering the price of
     15
          Gopher shares and causing Plaintiff losses.
     16

     17         D.     By producing numerous false checks through discovery which
     18   purported to document their payments to Plaintiff and the Merman Trusts,
     19
          including alleged proof that the checks cleared the respective banks.
     20

     21                       The RICO TRANSFER DEFENDANTS
     22         192. The RICO TRANSFER DEFENDANTS participated in the RICO
     23
          Enterprise by being aware of and using the BANKS, as well as particular persons
     24

     25   working therein, that were incompetent and/or susceptible to influence, bribery,
     26   gifts, or other corruption and therefore could be counted on for issuing the
     27
          necessary Medallion Guarantees regarding the stock transfers without following
     28
                                                   67
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 68 of 99 Page ID #:3754


      1   the proper procedures put into place by the major “medallion guarantee
      2
          associations”, including , without limitation, STAMP, and required to be followed
      3

      4
          by the BANKS.

      5                              The BANK DEFENDANTS
      6
                193. The BANKS participated in the RICO Enterprise as follows:
      7
                A.    Each of the BANKS participated in the Securities Transfer Agent
      8

      9   Medallion Program (“STAMP”) and issued the Medallion Guarantees that were
     10
          necessary to complete the transfer of REKO’s Gopher stock pursuant to
     11
          Defendants’ RICO Enterprise without following the procedures required by
     12

     13   STAMP and/or proper standards and suing the STAMP program as a “loss leader”
     14
          service for their customers without charge their customers or only a minimal
     15
          amount. As such, inadequate or even no due diligence is provided and inadequate
     16

     17   or no records are kept. Very low-level employees issued the Medallion
     18   Guarantees with inadequate or no training or supervision. Apparently, the
     19
          BANKS rely on statutes and caselaw that they contend allegedly limits their
     20

     21   liability. Apparently, the cost of complying with the proper procedures and the
     22   value of the customer good will is greater than any liability exposure and the
     23
          BANKS have made that calculation and did not conduct any adequate due
     24

     25   diligence before issuing the Medallion Guarantees at issue in this case. As such
     26   the BANKS were complicit, aided and abetted and were an integral part of
     27
          Defendants’ RICO Enterprise and were fully aware of and/or willfully blind to the
     28
                                                   68
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 69 of 99 Page ID #:3755


      1   Defendants’ RICO Enterprise. The BANKS predicate acts continue to this date as
      2
          they have presumably continued to ignore the guidelines and continue to
      3

      4
          improperly issue Medallion Guaranties that can be and are being used for criminal

      5   purposes.
      6
                B.      The BANKS.
      7
                         a.     As to Defendant Wells Fargo.
      8

      9                  (i)    The various RICO TRANSFER DEFENDANTS obtained
     10
          Medallion Guarantees from Wells Fargo with improper and inadequate
     11
          documentation, authority and/or signatures. Wells Fargo Bank knew, or should
     12

     13   have known that the transactions were fraudulent, because Wells Fargo failed to
     14
          properly fill out the documents in violation of its procedures, failed to follow the
     15
          STAMP procedures, and the forms themselves were not proper, which include, but
     16

     17   are not limited to, the following:
     18               Stock No. 371
     19
                         (ii)   On or about July 25, 2016, Wells Fargo by Jodennie C. Canapi,
     20

     21   provided the medallion stamp and signature allegedly for the transfer of stock to
     22   AMP Group Holdings, Inc. for the following:
     23
                      • Signatory on the Transfer Instruction Form is allegedly Theresa
     24

     25                 Merman, but the signature does not have a medallion guarantee as
     26                 required, so the transfer was not proper.
     27
                      • Irrevocable Stock Power is notarized by Elena Tzvetanova Nikolova
     28
                                                     69
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 70 of 99 Page ID #:3756


      1              (Commission No. 212661); not a medallion signature as required.
      2
                 •    There was not a jurat or acknowledgement attached to the
      3

      4              purportedly notarized Irrevocable Stock Power.

      5          • There is an absence of any documents regarding who is the
      6
                     authorized agent for owner of AMP
      7

      8           • The Irrevocable Stock Power that contained the Medallion signature

      9              guarantee was not properly executed. The form is to authorize the
     10
                     transfer of stock where the certificate on the back is not signed or not
     11

     12              signed correctly. The “undersigned” would not be AMP Group

     13              Holdings, Inc. signing the document, but would have to be Theresa
     14
                     Merman. Nonetheless, the bank executed a Medallion Signature
     15

     16
                     guarantee of someone on behalf of AMP Group Holdings, Inc.

     17           • The Medallion Stamp Log states that a “statement” is the supporting
     18
                     documents; yet, the only alleged “statement” included in the file was
     19

     20
                     an alleged ACAP Financial, Inc. document showing that AMP Group

     21              Holdings may have owned shares of Gopher Stock. This document
     22
                     does not purport to provide any proof of authorization by Paul
     23
                     Kozlov to execute any documents on behalf of AMP Group Holdings.
     24

     25           • Based upon the Medallion Signature guarantee on July 26, 2016, a
     26
                     new stock certificate was issued for 62,500 shares to AMP Group
     27
                     Holdings, Inc.
     28
                                                 70
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 71 of 99 Page ID #:3757


      1             • Wells Fargo did not follow STAMP policies on stock transfers and
      2
                      required proof of documentation.
      3

      4             • Not clear whether bank employee took a bribe to improperly prepare

      5               documents, or whether or not the employee was not properly trained
      6
                      on the procedures and without proper training did not know what it
      7

      8               was doing in violation of SEC requirements.

      9              Stock No. 373
     10
                      (iii)   On or about July 27, 2016, Wells Fargo by Jodennie C. Canapi,
     11

     12
          provided the medallion stamp and signature allegedly for the transfer of stock to

     13   HJK Trade, Inc. for the following:
     14
                    • Transfer Instruction Form contains a Medallion Signatory Guarantee
     15

     16
                      of Wells allegedly stating that Reko Holding, LLC is the signature.

     17             • There is an absence of documents regarding who at Reko is
     18
                      authorized to sign the Transfer Instruction Form.
     19

     20             • There is an absence of any documents regarding who is the

     21               authorized agent for owner of HJK Trade Inc.
     22
                    • The Irrevocable Stock Power that contained the Medallion signature
     23

     24               guarantee was not properly executed. The form is to authorize the

     25               transfer of stock where the certificate on the back is not signed or not
     26
                      signed correctly. The “undersigned” would not be HJK Trade Inc.
     27

     28
                      signing the document, but would be Reko Holdings, LLC.

                                                  71
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 72 of 99 Page ID #:3758


      1               Nonetheless, the bank executed a Medallion Signature guarantee of
      2
                      someone on behalf of HJK Trade Inc.
      3

      4             • The Medallion Stamp Log states that “articles of incorporation –

      5               general stock corp.” is the supporting documents; yet, the Articles of
      6
                      Incorporation of a General Stock Corporation” does not state that
      7

      8
                      Hovik Kostandyan was authorized to execute any documents on

      9               behalf of HJK Trade, Inc. but that he is the agent of service of
     10
                      process. The incorporator was listed as Michell Lucia and not Hovik
     11
                      Kostandyan. There is insufficient documents to show that Hovik
     12

     13               Kostandyan had any authority to execute any documents.
     14
                    • Based upon the Medallion Signature guarantee on July 28, 2016, a
     15
                      new stock certificate was issued for 213,000 shares to HJK Trade Inc.
     16

     17             • Well Fargo did not follow STAMP policies on stock transfers and
     18
                      required proof of documentation.
     19

     20
                    • Not clear whether bank employee took a gratuity or bribe to

     21               improperly prepare documents, or whether or not the employee was
     22
                      not properly trained on the procedures and without proper training
     23
                      did not know what it was doing in violation of SEC requirements.
     24

     25             Stock No. 375
     26
                    (iv)    On or about July 25, 2016, Wells Fargo by Jodennie C. Canapi,
     27
          provided the medallion stamp and signature for the transfer of stock to AMP
     28
                                                  72
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 73 of 99 Page ID #:3759


      1   Group Holdings, Inc. for the following:
      2
                    • Transfer Instruction Form allegedly notarized by Elena Tzvetanova
      3

      4               Nikolova (Commission No. 212661); not a medallion signature as

      5               required.
      6
                    • There was not a jurat or acknowledgement attached to the Transfer
      7

      8               Instruction Form.

      9             • Signatory on the Transfer Instruction Form is not the transferor as
     10
                      required by the form.
     11

     12             • There is an absence of any documents regarding who is the

     13               authorized agent for owner of AMP
     14
                    • The Irrevocable Stock Power that contained the Medallion signature
     15

     16               guarantee was not properly executed. The form is to authorize the

     17               transfer of stock where the certificate on the back is not signed or not
     18
                      signed correctly. The “undersigned” would not be AMP Group
     19

     20               Holdings, Inc. signing the document, but would have to be Reko

     21               Holdings, LLC. Nonetheless, the bank executed a Medallion
     22
                      Signature guarantee of someone on behalf of AMP Group Holdings,
     23

     24
                      Inc.

     25             • The Medallion Stamp Log states that a “statement” is the supporting
     26
                      documents; yet, the only alleged “statement” included in the file was
     27

     28
                      an alleged ACAP Financial, Inc. document showing that AMP Group

                                                    73
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 74 of 99 Page ID #:3760


      1               Holdings may have owned stock in ACAP. This document does not
      2
                      purport to provide any proof of authorization by Paul Kozlov to
      3

      4
                      execute any documents on behalf of AMP Group Holdings and does

      5               not meet the requirements set forth in the form.
      6
                    • Based upon the Medallion Signature guarantee on July 28, 2016, a
      7

      8
                      new stock certificate was issued for 213,000 shares to AMP Group

      9               Holdings, Inc.
     10
                    • Wells Fargo’s own notes afterwards states that they suspected it to be
     11

     12
                      customer Paul Kozlov.

     13             • Wells Fargo did not follow STAMP policies on stock transfers and
     14
                      required proof of documentation.
     15

     16             • At this time, it is not clear whether the bank employee took a gratuity

     17               or bribe to improperly apply the Medallion Signature guarantee, or
     18
                      whether or not the employee was not properly trained on the
     19

     20
                      procedures and without proper training did not know what it was

     21               doing in violation of SEC requirements.
     22
                      (v)    At a minimum, Wells Fargo Bank, N.A. aided and abetted the
     23
          Defendants’ RICO Enterprise and the conversion of the stock certificates.
     24

     25               b.     As to Defendant CitiBank
     26
                      (i)    The various RICO TRANSFER DEFENDANTS obtained
     27
          Medallion Guarantees from CitiBank with improper and inadequate
     28
                                                  74
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 75 of 99 Page ID #:3761


      1   documentation, authorities and/or signatures. CitiBank knew, or should have
      2
          known, that the transactions were fraudulent, because Defendants failed to
      3

      4
          properly fill out the documents in violation of its procedures, failed to follow the

      5   STAMP procedures, and the forms themselves were not proper, which include, but
      6
          are not limited to, the following:
      7

      8
                       •      On four different dates, Gary Shirinyan purportedly

      9                       executed medallion signatures to purportedly transfer
     10
                              Gopher stock at Citibank. This includes on July 14,
     11
                              2016; July 15, 2016; July 16, 2016; and July 19, 2016.
     12

     13                       None of the medallion guarantees for Gary Shirinyan on
     14
                              those four dates followed STAMP procedures and the
     15
                              forms were not properly executed.
     16

     17                •      Citibank improperly issued a medallion stamp guarantee
     18
                              for the stock certificates despite the fact that they bore the
     19
                              forged signature of certain members of the Merman family
     20

     21                       (the “Mermans”).
     22
                       •      Citibank did not have the Mermans execute the book for the
     23
                              medallion signatures and did even confirm who was
     24

     25                       executing the documents on behalf of the alleged Mermans.
     26
                       •      If Citibank had conducted a reasonable investigation, it
     27
                              would have quickly and easily discovered that the Mermans
     28
                                                   75
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 76 of 99 Page ID #:3762


      1                       were not present, that the transaction was a fraudulent
      2
                              transaction and that Direct Communications did not
      3

      4
                              consummate a transaction with any of the alleged Mermans.

      5                c.     As to Chase:
      6
                       (i)    In each transaction, the various RICO TRANSFER
      7
          DEFENDANTS obtained Medallion Guarantees from Chase with improper and
      8

      9   inadequate documentation, authorities and/or signatures. Chase knew or was
     10
          willfully blind to the facts. The transactions were fraudulent, and Defendants
     11
          failed to properly fill out the documents in violation of Chase procedures, failed to
     12

     13   follow the STAMP procedures, and the forms themselves were not proper, which
     14
          include, but are not limited to, the following:
     15
                       •      On or about July 22, 2018, Chase affixed a medallion signature
     16

     17                       on the Irrevocable Stock Power for Stock No. 372 allegedly for
     18
                              the transfer of stock to Vladimir Hanin. Chase apparently
     19
                              failed to keep any records at all regarding the issuance of the
     20

     21                       Medallion Guaranties. Such clearly shows inadequate due
     22                       diligence and record keeping. Additionally, it raises an issue
     23
                              as to whether Chase has purposely or accidently committed
     24

     25                       spoliation of evidence with regard to this matter.
     26
                       •      Plaintiff is informed and believes that Chase has issued other
     27
                              medallion guarantees without having adequate records and/or
     28
                                                    76
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 77 of 99 Page ID #:3763


      1                        following its internal and STAMP procedures regarding the
      2
                               issuance of a medallion guarantee.
      3

      4
                194. The aforementioned Defendants violated RICO by defrauding

      5   Plaintiff and others, inducing them to enter into transactions for the purchase and
      6
          sale of stock certificates that do not belong to Defendants without authority or
      7
          approval from the actual owner Plaintiff and by converting the stock certificates
      8

      9   and the proceeds from the sale transaction to Defendant’s own use. Pursuant to 18
     10
          U.S.C. Section 1961 Defendants violated RICO by using federal wires and the
     11
          United States Postal Service by using phone conversations, wired funds, emails,
     12

     13   texts, and mail to advance their illegal activities as well as transmitting the
     14
          proceeds from their illegal activities.
     15
                195. The details of the transactions as set forth above, include without
     16

     17   limitation:
     18         A.       Allowing the use of improper signatures without any evidence of
     19
          authority;
     20

     21         B.       The improper use of improper notary jurats;
     22         C.       The use of inaccurate statements from the alleged transferors and
     23
          transferees;
     24

     25         D.       The necessary documents were not properly executed and were
     26   executed by the wrong parties;
     27
                E.       The failure to follow STAMP standard and policies;
     28
                                                    77
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 78 of 99 Page ID #:3764


      1         F.     The failure to follow the standards and policies of the industry;
      2
                G.     The failure to follow the BANKS’ own standards and policies;
      3

      4
                H.     The failure to properly train the BANKS’ employees;

      5         I.     The conversion of the alleged proceeds from the transfer of REKO’s
      6
          stock certificates through stolen identities and false and incomplete indorsements
      7
          on checks that were accepted for deposit by the BANKS; and
      8

      9         J.     The acceptance of additional “fees”, gratuities, and/or bribes from the
     10
          alleged transferors and transferees to ignore or cover up the deficiencies in the
     11
          transfer documentation and indorsements.
     12

     13         K.     By negotiating checks that were written to REKO and depositing
     14
          them into other defendants’ accounts.
     15
                L.     Failing to file tax returns for REKO and issue K-1s to the member
     16

     17   and by failing to open a bank account for REKO.
     18         M.     By otherwise engaging in any conduct that is likely to cause
     19
          confusion or mistake and/or deceive as to the who the Defendants were acting on
     20

     21   behalf or under what authority and/or as to the origin, sponsorship, and/or
     22   approval of the subject stock certificates.
     23
                196. The Defendants conducted this activity through a pattern of
     24

     25   racketeering activity in furtherance of their ongoing scheme to defraud and steal
     26   property from Plaintiff. This pattern of racketeering activity includes, without
     27
          limitation, the use of interstate wires to obtain money and property by means of
     28
                                                    78
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 79 of 99 Page ID #:3765


      1   false and fraudulent pretenses, representations and promises; and the transport of
      2
          monies and other property obtained by theft, conversion or fraud having a value in
      3

      4
          excess of $5,000 to persons outside of the state of California. Defendants have

      5   unlawfully, knowingly, and intentionally engaged in two or more acts indictable
      6
          under the Federal Wire Fraud Statute (18 U.S.C. Section 1343) and the Federal
      7
          Interstate Transportation of Stolen Property Statutes (18 U.S.C. Sections 2314 &
      8

      9   2315), having unlawfully, fraudulently and intentionally engaged in predicate acts
     10
          of racketeering with the meaning of 18 U.S.C. Section 1961(1)(b).
     11
                197. Each of the foregoing acts of racketeering by the aforementioned
     12

     13   Defendants in furtherance of the common purpose of Defendants unlawful
     14
          enterprise was unlawful, fraudulent, intentionally related, continuous, and part of a
     15
          pattern of conduct towards multiple victims and continued for a substantial period
     16

     17   of time. It remains and continues to be the common purpose of Defendant to
     18   defraud REKO and other stockholders and purchasers.
     19
                198. As a direct and proximate result of Defendants’ willful and unlawful
     20

     21   participation in and conduct through a pattern of racketeering in violation of 18
     22   U.S.C. Section 1962, Plaintiff has been injured in business and property in an
     23
          amount in excess of $25,000,000. As further relief, Plaintiff is requesting that the
     24

     25   Court issue temporary, preliminary and/or and permanent injunctions enjoining
     26   the RICO TRANSFER DEFENDANTS from selling, hypothecating or
     27
          transferring any Gopher stock or proceeds from the sale of transfer of any Gopher
     28
                                                   79
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 80 of 99 Page ID #:3766


      1   stock that is in their possession and further ordering that any such Gopher stock or
      2
          proceeds from Gopher stock be turned over to Plaintiff forthwith and further
      3

      4
          enjoining said defendants from violating the RICO statues in the future.

      5         199. The conduct of the Defendants was willful, wanton, and deliberate,
      6
          constituting fraud and entitling Plaintiff to an award of exemplary and punitive
      7
          damages in an amount to be proven at trial. By reason of these violations,
      8

      9   Plaintiff is further entitled to recover triple damages and attorney’s fees pursuant
     10
          to 18 U.S.C. Section 1964(c).
     11
                                THIRTEENTH CAUSE OF ACTION
     12

     13         (CONSPIRACY TO VIOLATE FEDERAL CIVIL RICO STATUTE)
     14
              (Against all Defendants except GV Global Communications, Inc., Legacy
     15                 Resources Group, Inc., Regina Kats, and Arthur Kats)
     16
                200. Plaintiff hereby incorporates paragraphs 1 through 199, inclusive, as
     17
          though fully set forth herein.
     18

     19         201. In commission of the acts of racketeering set forth in the Eleventh
     20   Cause of Action, the Defendants conspired to violate 18 U.S.C. Section 1962(c),
     21
          all in violation of 18 U.S.C. Section 1962(d).
     22

     23         202. In the furtherance of the conspiracy, each of the Defendants were
     24   aware of the fraudulent nature of the scope of the violations and agreed to the
     25
          commission of and participated in at least two acts of racketeering set forth above
     26

     27   or to otherwise facilitate the fraudulent schemes and agreed to violate 18 U.S.C.

     28
                                                   80
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 81 of 99 Page ID #:3767


      1   Section 1962(c). More specifically, each of the Defendants violated RICO by
      2
          defrauding Plaintiff and others, inducing them to enter into transactions for the
      3

      4
          purchase and sale of stock certificates that do not belong to Defendants without

      5   authority or approval from the actual owner Plaintiff and by converting the stock
      6
          certificates and the proceeds from the sale transaction to Defendant’s own use.
      7
          Pursuant to 18 U.S.C. Section 1961 Defendants violated RICO by using federal
      8

      9   wires and the United States Postal Service by using phone conversations, wired
     10
          funds, emails, texts, and mail to advance their illegal activities as well as
     11
          transmitting the proceeds from their illegal activities.
     12

     13           203. In addition to the acts described in the Twelfth Cause of Action the
     14
          Defendants violated RICO by:
     15
                  A.    Making at least three different false statements to federally-insured
     16

     17   banking institutions in violation of 18 U.S.C. §1014 in or around 2016.
     18           B.    Willfully depositing $20,000, a sum in excess of $10,000, by dividing
     19
          said sum into three different deposits to stay under the $10,000 mandatory
     20

     21   reporting requirement on June 1, 2016 at 2:37 p.m., 3:11 p.m., and 3:24 p.m. at the
     22   Bank of America in violation of the “anti-structuring statute” 31 U.S.C. §§ 5322-
     23
          5324.
     24

     25           C.    Willfully failing to report, and otherwise intending to hide, unlawful
     26   income by failing to file federal tax returns in 2015 and 2016 in violation of 18
     27
          U.S.C. § 371.
     28
                                                    81
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 82 of 99 Page ID #:3768


      1         D.     Willfully failing to report, and otherwise intending to hide, unlawful
      2
          income by filing false federal tax returns in 2015 and 2016 in violation of 26
      3

      4
          U.S.C. § 7206(1).

      5         E.     Willful tax evasion in 2015 and 2016 by hiding income from the
      6
          United States government in violation of 26 U.S.C. § 7201.
      7
                F.     Stealing (and committing “theft”) in 2015 and 2016 property from
      8

      9   REKO in violation of California Penal Code §484 on at least four different
     10
          occasions.
     11
                G.     Retaining in 2015 and 2016 property stolen from REKO in violation
     12

     13   of California Penal Code §496 on at least four different occasions.
     14
                H.     Willfully failing to cause REKO to file federal income tax returns for
     15
          REKO for the tax years 2015 and 2016 to protect the RICO TRANSFER
     16

     17   DEFENDANTS and each of them and concealing the role of the RICO
     18   TRANSFER DEFENDANTS in the conspiracy.
     19
                I.     Willfully failing to prepare, issue and file federal and state Form
     20

     21   1099-misc statements of compensation for REKO for the tax years 2015 and 2016
     22   to protect the VAYNTERS, allow the VAYNTERS to evade their taxes, and
     23
          concealing the role of the VAYNTERS in the conspiracy.
     24

     25         J.     Using the U.S. Mail, and other instrumentalities of interstate
     26   commerce to willfully conspire to defraud the Plaintiff.
     27
                K.     Willfully causing REKO to fail to file State of California income tax
     28
                                                   82
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 83 of 99 Page ID #:3769


      1   returns for the years 2015 and 2016 for the purpose of concealing the income
      2
          earned by the RICO TRANSFER DEFENDANTS in connection with the
      3

      4
          conspiracies alleged herein in violation of California Revenue & Taxation Code

      5   §19706.
      6
                L.     Willfully Failing to follow the proper procedures under the STAMP
      7
          program and allowing the conversion of the Gopher Stock with knowledge that the
      8

      9   RICO Enterprise could not succeed without the required Medallion Guaranties.
     10
                204.    As a direct and proximate result of Defendants’ willful and unlawful
     11
          participation in and conduct through a pattern of racketeering in violation of 18
     12

     13   U.S.C. Section 1962, Plaintiff has been injured in business and property in an
     14
          amount in excess of $25,000,000. As further relief, Plaintiff is requesting that the
     15
          Court issue temporary, preliminary and/or and permanent injunctions enjoining all
     16

     17   Defendants from selling, hypothecating or transferring any Gopher stock or
     18   proceeds from the sale of transfer of any Gopher stock that is in their possession
     19
          and further ordering that any such Gopher stock or proceeds from Gopher stock be
     20

     21   turned over to Plaintiff forthwith and further enjoining said defendants from
     22   conspiring to violate the RICO stature in the future.
     23
                205. The conduct of the Defendants was willful, wanton, and deliberate,
     24

     25   constituting fraud and entitling Plaintiff to an award of exemplary and punitive
     26   damages in an amount to be proven at trial. By reason of these violations,
     27
          Plaintiff is further entitled to recover triple damages and attorney’s fees pursuant
     28
                                                   83
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 84 of 99 Page ID #:3770


      1   to 18 U.S.C. Section 1964(c).
      2
                               FOURTEENTH CAUSE OF ACTION
      3

      4
                                              (ACCOUNTING)

      5                          (Against REGINA and DOES 86-89)
      6
                206. Plaintiff hereby incorporates paragraphs 1 through 205, inclusive, as
      7
          though fully set forth herein.
      8

      9         207. REGINA as the manager of REKO owed it a duty to account for all
     10
          proceeds from the sale of any stock or other property of REKO as well as account
     11
          for REKO’s stock and other property.
     12

     13         208. REKO has made a demand on REGINA for said account and she has
     14
          failed to provide an accounting and refused to do so.
     15
                209. Plaintiff is requesting that this Court provide an accounting for
     16

     17   REKO’s stock and the proceeds from the sale of any stock or other property
     18   belonging to REKO.
     19
                                 FIFTEENTH CAUSE OF ACTION
     20

     21     (FOR UNLAWFUL, FRAUDULENT & UNFAIR BUSINESS PRACTICES
     22     [CALIFORNIA BUSINESS & PROFESSIONS CODE §§ 17200, ET SEQ.])
     23
                                           (Against all Defendants)
     24

     25         210. Plaintiff hereby incorporates paragraphs 1 through 209, inclusive, as
     26   though fully set forth herein.
     27
                211. In doing the wrongful acts described in this Second Amended
     28
                                                     84
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 85 of 99 Page ID #:3771


      1   Complaint to transfer REKO’s stock certificates, including without limitation:
      2
                A.       Allowing the use of improper signatures without any evidence of
      3

      4
          authority;

      5         B.       The improper use of improper notary jurats;
      6
                C.       The use of inaccurate statements from the alleged transferors and
      7
          transferees;
      8

      9         D.       The necessary documents were not properly executed and were
     10
          executed by the wrong parties;
     11
                E.       The failure to follow STAMP standard and policies;
     12

     13         F.             The failure to follow the standards and policies of the industry;
     14
                G.             The failure to follow the BANKS’ own standards and policies;
     15
                H.       The failure to properly train the BANKS’ employees;
     16

     17         I.       The conversion of the alleged proceeds from the transfer of REKO’s
     18   stock certificates through stolen identities and false and incomplete indorsements
     19
          on checks that were accepted for deposit by the BANKS; and
     20

     21         J.       The acceptance of additional “fees”, gratuities, and/or bribes from the
     22   alleged transferors and transferees to ignore or cover up the deficiencies in the
     23
          transfer documentation and indorsements.
     24

     25         K.       By negotiating checks that were written to REKO and depositing
     26   them into other defendants’ accounts.
     27
                L.       Otherwise engaging in any conduct that is likely to cause confusion
     28
                                                    85
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 86 of 99 Page ID #:3772


      1   or mistake, or to deceive as to the who the Defendants were acting on behalf or
      2
          under what authority with Plaintiff and/or as to any consummated business
      3

      4
          relationship between them, and/or as to the origin, sponsorship, and/or approval of

      5   the subject stock certificates; Defendants were acting in the course of business and
      6
          their actions were business acts or practices.
      7
                212. These business acts and practices were unfair, unlawful and/or
      8

      9   fraudulent in violation of California Business & Professions Code Section 17200,
     10
          et seq. and public policy. The harm to Plaintiff are grave and outweighed any
     11
          utility such acts may have had, if any.
     12

     13         213. As the result of these unfair, unlawful, and/or fraudulent acts and
     14
          practices, Defendants should be enjoined from conducting further such activities.
     15
          To the extent that they received ill-gotten gains at the expense of Plaintiff in an
     16

     17   amount to be proven at trial, but in a sum not less than $25,000,000 which gains
     18   will unjustly enrich Defendants if they should be ordered to disgorge and restore
     19
          those gains to Plaintiff.
     20

     21         214. The wrongful acts and practices of Defendants, unless enjoined by
     22   order of the court, will continue to cause irreparable harm to Plaintiff and Plaintiff
     23
          will have no adequate remedy at law.
     24

     25

     26

     27

     28
                                                    86
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 87 of 99 Page ID #:3773


      1                          SIXTEENTH CAUSE OF ACTION
      2
                                      (DECLARATORY RELIEF)
      3

      4
                                           (Against all Defendants)

      5         215. Plaintiff hereby incorporates paragraphs 1 through 214, inclusive, as
      6
          though fully set forth herein.
      7
                216. Disputes have arisen, and actual controversies exist, between
      8

      9   Plaintiff, on the one hand, and Defendants, on the other hand, concerning the
     10
          respective rights, duties, and obligations of the parties regarding:
     11
                A.     That Robert M. Yaspan is the current manager and that REKO has
     12

     13   one member that being a trust.
     14
                B.     That DCI has held and does hold the DCI Shares in trust for REKO,
     15
          and/or assigned its Gopher stock to REKO as is alleged in the original, and/or first
     16

     17   amended, complaint filed by DCI’s lawyer, K&L, and approved by REGINA in
     18   her capacity as manager of REKO;
     19
                C.     That REKO has never authorized the sale or transfer of any of the
     20

     21   Gopher shares held in its name;
     22         D.     That REKO has not authorized DCI to transfer or sell any of the
     23
          shares it holds in trust for REKO except for the transfer of 3,000,000 shares by
     24

     25   Gopher paper stock certificate 358 in 2018;
     26         E.     That the STOLEN REKO SHARES were sold without REKO’s
     27
          authorization;
     28
                                                     87
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 88 of 99 Page ID #:3774


      1          F.     That GALINA was not REKO’s agent for any purpose;
      2
                 G.     That REGINA did not have authority to sell or transfer any of
      3

      4
          REKO’s assets;

      5          H.     Determining that TRANSFER DEFENDANTS have wrongfully
      6
          converted Plaintiff’s Gopher stock and the proceeds from the stock to their own
      7
          use and/or have pretended to be Plaintiff and stolen its identity as well as the
      8

      9   identities of third parties;
     10
                 I.     That REKO did not authorize the sale of any of its Gopher stock, or
     11
          stock certificates, to SP or SAPA;
     12

     13          J.     That the signatures of REGINA on all documents relating to the
     14
          transfer of the STOLEN REKO SHARES were forged;
     15
                 K.     That the signatures of the TRANSFER DEFENDANTS on some or
     16

     17   all of the documents purporting to transfer title to the Gopher shares away from
     18   the Plaintiff were forged;
     19
                 L.     That the STOLEN REKO SHARES are wrongfully in the possession
     20

     21   of the TRANSFER DEFENDANTS;
     22          M.     That REGINA breached her fiduciary duty by failing to file federal
     23
          and state income tax returns for REKO, to file federal and state information forms
     24

     25   required under state law, failing to open and maintain a bank account for REKO,
     26   and to otherwise comply with federal and state statutes and regulations regarding
     27
          the collection of tax and other revenue.
     28
                                                     88
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 89 of 99 Page ID #:3775


      1             N.     That Plaintiff is entitled to judgment for damages, injunction and
      2
          otherwise as a result of the allegations in this complaint.
      3

      4
                    O.    That Plaintiff does own or has previously owned all of the Gopher

      5   shares held by the SHIRINYAN DEFENDANTS and is entitled to the return of
      6
          said shares.
      7
                    P.    That DCI does not own any shares in Gopher for its own benefit but
      8

      9   rather hold same in trust for REKO.
     10
                    Q.    That Plaintiff does own or has previously owned all of the Gopher
     11
          shares held by the VAYNTER DEFENDANTS and is entitled to the return of said
     12

     13   shares.
     14
                    217. Plaintiff is informed and believes and thereupon alleges that
     15
          Defendants dispute Plaintiff’s position on these issues and an actual conflict
     16

     17   exists.
     18             218. Plaintiff desires a judicial determination of the respective rights and
     19
          duties of Plaintiff and Defendants with respect to the above identified issues.
     20

     21                           SEVENTEENTH CAUSE OF ACTION
     22                                 (FOR INJUNCTIVE RELIEF)
     23
                         (Against the TRANSFER DEFENDANTS and Does 1-89)
     24

     25             219. Plaintiff hereby incorporates paragraphs 1 through 218, inclusive, as
     26   though fully set forth herein.
     27
                    220. As set forth in the First, Eighth, Ninth, Tenth, Eleventh, Twelfth,
     28
                                                      89
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 90 of 99 Page ID #:3776


      1   Thirteenth, and Fifteenth causes of action, Plaintiff is entitled to equitable and
      2
          injunctive relief based upon the defendants’ wrongful actions. Specifically,
      3

      4
          Plaintiff is entitled to the following relief:

      5          A.        As further equitable relief in the First Cause of Action for
      6
          Conversion, Plaintiff is requesting that the Court issue temporary, preliminary
      7
          and/or and permanent injunctions enjoining the TRANSFER DEFENDANTS
      8

      9   from selling, hypothecating or transferring any Gopher stock or proceeds from the
     10
          sale of transfer of any Gopher stock that is in their possession and further ordering
     11
          that any such Gopher stock or proceeds from Gopher stock be turned over to
     12

     13   Plaintiff forthwith and further enjoining said defendants from converting any
     14
          property belonging to REKO in the future.
     15
                 B.        As further equitable relief Eighth Cause of Action for Fraud, Plaintiff
     16

     17   is requesting that the Court issue temporary, preliminary and/or and permanent
     18   injunctions enjoining the TRANSFER DEFENDANTS from selling,
     19
          hypothecating or transferring any Gopher stock or proceeds from the sale of
     20

     21   transfer of any Gopher stock that is in their possession and further ordering that
     22   any such Gopher stock or proceeds from Gopher stock be turned over to Plaintiff
     23
          forthwith and further enjoining said defendants from committing fraud on REKO
     24

     25   in the future.
     26          C.        As further equitable relief in the Ninth cause of action for Breach of
     27
          Contract, Plaintiff is requesting that the Court issue temporary, preliminary and/or
     28
                                                       90
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 91 of 99 Page ID #:3777


      1   and permanent injunctions enjoining the TRANSFER DEFENDANTS from
      2
          selling, hypothecating or transferring any Gopher stock or proceeds from the sale
      3

      4
          of transfer of any Gopher stock that is in their possession and further ordering that

      5   any such Gopher stock or proceeds from Gopher stock be turned over to Plaintiff
      6
          forthwith and further enjoining said defendants from breaching any fiduciary duty
      7
          to REKO in the future.
      8

      9         D.     As further equitable relief in the Eleventh cause of action for
     10
          Conspiracy, Plaintiff is requesting that the Court issue temporary, preliminary
     11
          and/or and permanent injunctions enjoining the TRANSFER DEFENDANTS
     12

     13   from selling, hypothecating or transferring any Gopher stock or proceeds from the
     14
          sale of transfer of any Gopher stock that is in their possession and further ordering
     15
          that any such Gopher stock or proceeds from Gopher stock be turned over to
     16

     17   Plaintiff forthwith and further enjoining said defendants from conspiring against
     18   REKO in the future.
     19
                E.     As further relief in the Twelfth cause of action for Violation of
     20

     21   Federal Civil RICO Statute, Plaintiff is requesting that the Court issue temporary,
     22   preliminary and/or and permanent injunctions enjoining the TRANSFER
     23
          DEFENDANTS from selling, hypothecating or transferring any Gopher stock or
     24

     25   proceeds from the sale of transfer of any Gopher stock that is in their possession
     26   and further ordering that any such Gopher stock or proceeds from Gopher stock be
     27
          turned over to Plaintiff forthwith and further enjoining said defendants from
     28
                                                   91
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 92 of 99 Page ID #:3778


      1   violating the RICO statute in the future.
      2
                F.     As further relief in the Thirteenth Cause of Action for RICO
      3

      4
          Conspiracy, Plaintiff is requesting that the Court issue temporary, preliminary

      5   and/or and permanent injunctions enjoining all Defendants from selling,
      6
          hypothecating or transferring any Gopher stock or proceeds from the sale of
      7
          transfer of any Gopher stock that is in their possession and further ordering that
      8

      9   any such Gopher stock or proceeds from Gopher stock be turned over to Plaintiff
     10
          forthwith and further enjoining said defendants from conspiring to violate the
     11
          RICO stature in the future.
     12

     13         G.     As the result of these unfair, unlawful, and/or fraudulent acts and
     14
          practices as set forth in the Fifteenth cause of action For Unlawful, Fraudulent &
     15
          Unfair Business Practices [California Business & Professions Code Section
     16

     17   17200, et seq.], Defendants should be enjoined from conducting further such
     18   activities. To the extent that they received ill-gotten gains at the expense of
     19
          Plaintiff in an amount to be proven at trial, but in a sum not less than $25,000,000
     20

     21   which gains will unjustly enrich Defendants if they should be ordered to disgorge
     22   and restore those gains to Plaintiff.
     23
                221. The Defendants’ wrongful conduct, unless and until enjoined and
     24

     25   restrained by order of this Court, will continue to cause great and irreparable
     26   injury to the Plaintiff. Money damages will not be adequate and there exists no
     27
          adequate remedy at law. Plaintiff is suffering immediate irreparable injury as a
     28
                                                      92
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 93 of 99 Page ID #:3779


      1   result of Defendants’ acts as alleged herein, which shall continue if the temporary
      2
          restraining order and preliminary injunction and permanent injunction are not
      3

      4
          granted as requested.

      5         222. The granting of a temporary restraining order and a preliminary
      6
          injunction will not disserve the public and, in fact, is in the public interest, as
      7
          public policy favors protecting the public against the confusion created by the
      8

      9   defendants. On the other hand, denying the injunction would at most benefit only
     10
          the defendants in continuing their wrongful and unlawful conduct.
     11
                223. Plaintiff has a strong likelihood of success in this action. The balance
     12

     13   of the pertinent factors tip in Plaintiff’s favor and in favor of the issuance of a
     14
          temporary restraining order, preliminary injunction and permanent injunction
     15
          against the defendants as requested.
     16

     17         224. Accordingly, Plaintiff requests that this Court issue an order
     18   temporarily restraining, and preliminarily and permanently enjoining the
     19
          defendants as requested.
     20

     21                                 PRAYER FOR RELIEF
     22         WHEREFORE, Plaintiff prays for judgment as follows:
     23
          ON THE FIRST CAUSE OF ACTION FOR CONVERSION:
     24

     25         1.     For general, special and compensatory damages according to proof in
     26   an amount in excess of $25 million;
     27
                2.     For punitive and exemplary damages in an amount to be proven.
     28
                                                     93
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 94 of 99 Page ID #:3780


      1         3.     For imposition of a constructive trust upon the personal property of
      2
          Plaintiff which Defendants converted to their own use and benefit and/or for an
      3

      4
          equitable lien against the assets of Defendants.

      5   ON THE SECOND CAUSE OF ACTION FOR CONVERSION:
      6
                1.     For general, special and compensatory damages according to proof in
      7
          an amount in excess of $25 million.
      8

      9         2.     For punitive and exemplary damages in an amount to be proven.
     10
          ON THE THIRD CAUSE OF ACTION FOR UNJUST ENRICHMENT:
     11
                1.     For damages in a sum not less than $25,000,000.
     12

     13         2.     For the imposition of a constructive trust in favor of Plaintiff,
     14
          consisting of all profits derived from the sale of stock proceeds.
     15
                3.     For prejudgment interest.
     16

     17   ON THE FOURTH CAUSE OF ACTION FOR VIOLATION OF
     18   CALIFORNIA PENAL CODE § 496:
     19
                1.     For general, special and compensatory damages according to proof in
     20

     21   an amount in excess of $25 million.
     22         2.     For treble damages pursuant to Penal Code § 496.
     23
          ON THE FIFTH CAUSE OF ACTION FOR NEGLIGENCE:
     24

     25         1.     For general, special, and compensatory damages in an amount to be
     26   proven in excess of $25 million.
     27

     28
                                                    94
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 95 of 99 Page ID #:3781


      1   ON THE SIXTH CAUSE OF ACTION FOR AIDING AND ABETTING
      2
          CONSPIRACY:
      3

      4
                 1.    For general, special, and compensatory damages in an amount to be

      5   proven in excess of $25 million.
      6
                 2.    For punitive and exemplary damages in an amount to be proven.
      7
          ON THE SEVENTH CAUSE OF ACTION FOR NEGLIGENCE:
      8

      9          1.    For general, special, and compensatory damages in an amount to be
     10
          proven in excess of $25 million.
     11
          ON THE EIGHTH CAUSE OF ACTION FOR FRAUD:
     12

     13          1.    For general, special, and compensatory damages in an amount to be
     14
          proven in excess of $25 million.
     15
                 2.    For punitive and exemplary damages in an amount to be proven.
     16

     17   ON THE NINTH CAUSE OF ACTION FOR BREACH OF CONTRACT:
     18          1.    For general damages in an amount to be proven in excess of $25
     19
          million.
     20

     21          2.    For a temporary restraining order, preliminary injunction and
     22   permanent injunction restraining Regina Kats, and her respective agents,
     23
          attorneys, successors, and representatives, and all persons acting in concert or
     24

     25   participating with them, from selling, hypothecating any Gopher Stock or
     26   proceeds from the sale and turnover of any such Gopher Stock and/or proceeds to
     27
          Plaintiff.
     28
                                                   95
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 96 of 99 Page ID #:3782


      1   ON THE TENTH CAUSE OF ACTION FOR BREACH OF FIDUCIARY
      2
          DUTY:
      3

      4
                 1.    For general, special, and compensatory damages in an amount to be

      5   proven in excess of $25 million.
      6
                 2.    For punitive and exemplary damages in an amount to be proven.
      7
                 3.    For a temporary restraining order, preliminary injunction and
      8

      9   permanent injunction restraining Regina Kats, and her respective agents,
     10
          attorneys, successors, and representatives, and all persons acting in concert or
     11
          participating with them, from selling, hypothecating any Gopher Stock or
     12

     13   proceeds from the sale and turnover of any such Gopher Stock and/or proceeds to
     14
          Plaintiff.
     15
          ON THE ELEVENTH CAUSE OF ACTION FOR CONSPIRACY:
     16

     17          1.    For general, special, and compensatory damages in an amount to be
     18   proven in excess of $25 million.
     19
                 2.    For punitive and exemplary damages in an amount to be proven.
     20

     21          3.    For a temporary restraining order, preliminary injunction and
     22   permanent injunction restraining Regina Kats, and her respective agents,
     23
          attorneys, successors, and representatives, and all persons acting in concert or
     24

     25   participating with them, from selling, hypothecating any Gopher Stock or
     26   proceeds from the sale and turnover of any such Gopher Stock and/or proceeds to
     27
          Plaintiff.
     28
                                                   96
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 97 of 99 Page ID #:3783


      1   ON THE TWELFTH CAUSE OF ACTION FOR VIOLATION OF
      2
          FEDERAL CIVIL RICO STATUTE:
      3

      4
                 1.    For general, special, and compensatory damages in an amount to be

      5   proven in excess of $25 million.
      6
                 2.    For punitive and exemplary damages in an amount to be proven.
      7
                 3.    For a temporary restraining order, preliminary injunction and
      8

      9   permanent injunction restraining Regina Kats, and her respective agents,
     10
          attorneys, successors, and representatives, and all persons acting in concert or
     11
          participating with them, from selling, hypothecating any Gopher Stock or
     12

     13   proceeds from the sale and turnover of any such Gopher Stock and/or proceeds to
     14
          Plaintiff.
     15
                 4.    For reasonable attorneys’ fees.
     16

     17   ON THE THIRTEENTH CAUSE OF ACTION FOR RICO CONSPIRACY:
     18          1.    For general, special, and compensatory damages in an amount to be
     19
          proven in excess of $25 million.
     20

     21          2.    For punitive and exemplary damages in an amount to be proven.
     22          3.    For a temporary restraining order, preliminary injunction and
     23
          permanent injunction restraining Regina Kats, and her respective agents,
     24

     25   attorneys, successors, and representatives, and all persons acting in concert or
     26   participating with them, from selling, hypothecating any Gopher Stock or
     27
          proceeds from the sale and turnover of any such Gopher Stock and/or proceeds to
     28
                                                   97
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 98 of 99 Page ID #:3784


      1   Plaintiff.
      2
                 4.    For reasonable attorneys’ fees.
      3

      4
          ON THE FOURTEENTH CAUSE OF ACTION FOR ACCOUNTING:

      5          1.    For an accounting of all funds received on behalf of Plaintiff and all
      6
          expenditures and/or transfers made.
      7
          ON THE FIFTEENTH CAUSE OF ACTION FOR UNLAWFUL,
      8

      9   FRAUDULENT & UNFAIR BUSINESS PRACTICES [CALIFORNIA
     10
          BUSINESS & PROFESSIONS CODE §§ 17200, ET SEQ.] :
     11
                 1.    For a preliminary and injunctive relief requiring Defendants to cease
     12

     13   conducting business in an unfair manner.
     14
                 2.    That the Court enter an order providing restitution to Plaintiff for all
     15
          monies wrongfully obtained by the Defendants.
     16

     17   ON THE SIXTEENTH CAUSE OF ACTION FOR DECLARATORY
     18   RELIEF:
     19
                 1.    For declaratory relief as requested.
     20

     21   ON THE SEVENTEENTH CAUSE OF ACTION FOR INJUNCTION:
     22          1.    For injunctive relief as requested.
     23
          ON ALL CAUSES OF ACTION:
     24

     25          1.    For costs of suit.
     26          2.    For such other and further relief as the Court deems just and proper.
     27

     28
                                                   98
Case 2:18-cv-07401-GW-FFM Document 125 Filed 08/01/19 Page 99 of 99 Page ID #:3785


      1                                  JURY DEMAND
      2
               Plaintiff hereby demands a trial by jury on all matters so triable.
      3

      4

      5   DATED: July 30, 2019           LAW OFFICES OF ROBERT M. YASPAN
      6

      7
                                         By /s/ Robert M. Yaspan
      8
                                            ROBERT M. YASPAN
      9                                     Attorneys for Plaintiff Reko Holdings, LLC
     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                  99
